[exh101commitmentletter001.jpg]
EXECUTION VERSION CONFIDENTIAL November 1, 2018 Novelis Inc. 3560 Lenox Road,
Suite 2000 Atlanta, GA 30326 Attention: Randy Miller, Vice President & Treasurer
$1,500,000,000 Senior Unsecured Short Term Loan Facility $775,000,000 Senior
Secured Incremental Term Loan Facility Commitment Letter Ladies and Gentlemen:
Novelis Inc., a corporation amalgamated under the Canada Business Corporations
Act (the “Company” or “you”), has advised each of ABN AMRO Capital USA LLC
(“ABN”), Australia and New Zealand Banking Group Limited (“ANZ”), Axis Bank
Limited (“Axis”), Bank of America, N.A. (“BofA”), Barclays Bank PLC
(“Barclays”), Citi (as defined below), Crédit Agricole Corporate and Investment
Bank (“CACIB”), DBS Bank Ltd. (“DBS”), Deutsche Bank Securities Inc. (“DBSI”),
Deutsche Bank AG New York Branch (“DBNY), Deutsche Bank AG Cayman Islands Branch
(“DBCI”), First Abu Dhabi Bank USA N.V. (“FAB”), HSBC (as defined below), ICICI
Bank Limited, New York Branch (“ICICI”), ING Bank N.V., Singapore Branch
(“ING”), JPMorgan Chase Bank, N.A. (“JPM”), Mizuho Bank, Ltd. (“Mizuho”), MUFG
Bank, Ltd. (“MUFG”), Societe Generale, Hong Kong Branch (“SocGen”), SCB (as
defined below), State Bank of India (“SBI”), and Sumitomo Mitsui Banking
Corporation Singapore Branch (“SMBC”; SMBC, together with ABN, ANZ, Axis, BofA,
Barclays, Citi, CACIB, DBSI, DBNY, DBCI, DBS, FAB, HSBC, ICICI, ING, JPM,
Mizuho, MUFG, SocGen, SCB and SBI collectively, the “Commitment Parties,” “we”
or “us” and each, a “Commitment Party”), that you desire to cause your wholly
owned subsidiary, the Borrower (as defined below), to acquire (the
“Acquisition”) Aleris



--------------------------------------------------------------------------------



 
[exh101commitmentletter002.jpg]
Corporation, a Delaware corporation (the “Target”), pursuant to the terms of
that certain Agreement and Plan of Merger, dated as of July 26, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”), among the Company, the Borrower, the Target, and OCM
Opportunities ALS Holdings, L.P., a Delaware limited partnership, repay certain
indebtedness of the Target and its subsidiaries in connection with the
Acquisition (the “Target Indebtedness”), and to pay all fees, costs and expenses
in connection with the foregoing (collectively, the “Transactions”). “Borrower”
means, (x) Novelis Acquisitions LLC, a Delaware limited liability company or (y)
immediately after giving effect to the merger of Novelis Acquisitions LLC with
and into the Target in connection with the Acquisition, the Target. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Fee Letter (as defined below), the applicable Term Sheet (as defined below) or
the Existing Term Loan Agreement (as defined below), as applicable. “Citi” means
Citigroup Global Markets Asia Limited (“CGMAL”), Citibank, N.A. (“CBNA”),
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby. “HSBC” means
HSBC Securities (USA) Inc. (“HSBCS”), HSBC Bank USA, N.A. (“HSBCNA”) and/or any
of their affiliates as may be appropriate to consummate the transactions
contemplated hereby. “SCB” means Standard Chartered Bank and/or any of its
affiliates as may be appropriate to consummate the transactions contemplated
hereby. You have advised us that, in connection with the foregoing, the Borrower
intends to (a) establish a senior unsecured short term loan facility in an
aggregate principal amount of $1,500,000,000 (the “Short Term Loan Facility”),
on the terms set forth in the Summary of Principal Terms and Conditions of the
Short Term Loan Facility attached hereto as Exhibit B (the “Short Term Loan Term
Sheet”), (b) obtain senior secured term loans in an aggregate principal amount
of $775,000,000, which will be documented as Incremental Term Loan Commitments
and Incremental Term Loans under and as defined in the Existing Term Loan
Agreement (as defined below) (the “Incremental Facility”; the Incremental
Facility, together with the Short Term Loan Facility, the “Credit Facilities”),
on the terms set forth in the Summary of Principal Terms and Conditions of the
Incremental Facility attached hereto as Exhibit C (the “Incremental Term Sheet”;
the Incremental Term Sheet, together with the Short Term Loan Term Sheet, the
“Term Sheets”; the Term Sheets, together with this commitment letter and the
form of Solvency Certificate attached hereto as Exhibit E, the “Commitment
Letter”), and (c) consummate the Transactions. The “Existing Term Loan
Agreement” means that certain Credit Agreement, dated as of January 10, 2017 (as
amended, modified, supplemented or restated prior to the date hereof), among the
Company, AV Metals Inc., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the subsidiary guarantors from time to time party
thereto, the lenders from time to time party thereto and Standard Chartered
Bank, as administrative agent and as collateral agent. Subject to the terms and
conditions set forth in this Commitment Letter: (a) (i) each of ABN, ANZ, Axis,
BofA, Barclays, CBNA, on behalf of Citi, CACIB, DBS, FAB, HSBCNA, on behalf of
HSBC, ICICI, ING, JPM, Mizuho, MUFG, SocGen, Standard Chartered Bank, on behalf
of SCB, and SMBC is pleased to inform you of its respective commitment to
provide $70,000,000 of the aggregate principal amount of the Short Term Loan
Facility and $37,000,000 of the aggregate principal amount of the Incremental
Facility, (ii) DBCI is pleased to inform you of its commitment to provide
$70,000,000 of the aggregate principal amount of the Short Term Loan Facility,
(iii) DBNY is pleased to inform you of its commitment to provide $37,000,000 of
the aggregate principal amount of the Incremental Facility and (iv) SBI is
pleased to inform you of its commitment to provide $170,000,000 of the aggregate
principal amount of the Short Term Loan Facility and $72,000,000 of the
aggregate principal amount of the Incremental Facility. The commitments of the
Commitment Parties shall be several and not joint, and no Commitment Party shall
be liable for the failure of any other Commitment Party to fund its commitment;
and (b) each of each of ABN, ANZ, Axis, BofA, Barclays, CGMAL, on behalf of
Citi, CACIB, DBS, DBSI, FAB, HSBCS, on behalf of HSBC, ICICI, ING, JPM, Mizuho,
MUFG, SocGen, Standard Chartered Bank, on behalf of SCB, and SMBC is pleased to
advise you of its willingness in connection with the 2



--------------------------------------------------------------------------------



 
[exh101commitmentletter003.jpg]
foregoing commitments to act as a mandated lead arranger and bookrunner (each,
in such capacity, the “Mandated Lead Arranger” and collectively, the “Mandated
Lead Arrangers”) for the Credit Facilities. Notwithstanding the foregoing, the
aggregate principal amount of loans under the Short Term Loan Facility and the
Incremental Facility and the aggregate commitment of each Commitment Party in
respect of the Short Term Loan Facility and the Incremental Facility and under
the terms of the definitive documentation therefor shall be automatically
reduced at any time on or after the date hereof as set forth opposite the
headings “Voluntary Prepayments and Commitment Reductions” and “Mandatory
Prepayments” in the Short Term Loan Term Sheet and the Incremental Term Sheet.
The Mandated Lead Arrangers are also pleased to agree to use commercially
reasonable efforts to arrange a syndicate of Lenders (as defined below) that
will participate in the Incremental Facility on the terms set forth in this
Commitment Letter. The Mandated Lead Arrangers shall not syndicate the Short
Term Loan Facility, regardless of whether the Closing Date occurs. The Company
hereby appoints ABN and Citi as documentation agents for the Credit Facilities.
Each of ABN and Citi hereby accepts such appointment. The Company hereby
appoints SCB as administrative agent for the Short Term Loan Facility. SCB
hereby accepts such appointment. The Company hereby appoints SCB as
administrative agent for the Incremental Facility. SCB hereby accepts such
appointment. You agree that, except as provided above, no other agents,
co-agents or arrangers will be appointed and no other titles will be awarded in
connection with the Credit Facilities unless you and the Mandated Lead Arrangers
shall agree in writing. 1. Conditions Precedent The commitments and agreements
of the Commitment Parties hereunder and the agreement of the Mandated Lead
Arrangers to provide the services described herein are subject to the
satisfaction (or waiver in writing by the Mandated Lead Arrangers and the
Commitment Parties) of each of the following conditions precedent by the
applicable date set forth below in a manner reasonably acceptable to the
Mandated Lead Arrangers and the Commitment Parties: (a) prior to the date of the
initial funding of either or both of the Credit Facilities and the consummation
of the Acquisition (the “Closing Date”), the execution and delivery of an
amendment to, or amendment and restatement of, the Revolving Credit Agreement
that, among other things, permits the Acquisition and the Credit Facilities
(and, if necessary in connection with the foregoing, the Permitted
Reorganization) (the “Revolver Amendment”); (b) on or prior to the Signing Date,
the execution and delivery of an amendment to, or amendment and restatement of,
the Existing Term Loan Credit Agreement that, among other things, permits the
Acquisition and the Credit Facilities (and, if necessary in connection with the
foregoing, the Permitted Reorganization) (the “Term Loan Amendment”), on terms
in all material respects consistent with the terms set forth in the Summary of
Proposed Amendments to the Existing Term Loan Agreement attached hereto as
Exhibit D (the “Amendment Term Sheet”); (c) any amendments to the Existing Term
Loan Agreement from the date this Commitment Letter is signed through and
including the Closing Date shall be satisfactory to each of the Mandated Lead
Arrangers; (d) with respect to the Short Term Loan Facility, the satisfaction of
the conditions precedent under the section titled “Conditions Precedent to
Signing Date” on or prior to the Signing Date (as defined in the Short Term Loan
Term Sheet), and the satisfaction of the conditions precedent under the section
titled “Conditions Precedent to Drawdown” on or prior to the Closing Date; 3



--------------------------------------------------------------------------------



 
[exh101commitmentletter004.jpg]
(e) with respect to the Incremental Facility, the satisfaction of the conditions
precedent under the section titled “Conditions Precedent to Signing Date” on or
prior to the Signing Date (as defined in the Incremental Term Sheet), and the
satisfaction of the conditions precedent under the section titled “Conditions
Precedent to Drawdown” on or prior to the Closing Date (as defined in the
Incremental Term Sheet); (f) on or prior to February 28, 2019, the negotiation,
execution and delivery by the Company, Holdings, Borrower, the Guarantors, the
Commitment Parties, the Mandated Lead Arrangers and, to the extent applicable,
the other lenders party thereto, of (i) the definitive documentation in respect
of the Short Term Loan Facility (the “Short Term Loan Credit Documentation”) on
terms and subject to conditions consistent with this Commitment Letter and the
Short Term Loan Term Sheet or otherwise reasonably satisfactory to the Mandated
Lead Arrangers, and (ii) the definitive documentation in respect of the
Incremental Facility (the “Incremental Credit Documentation”; the Incremental
Credit Documentation, together with the Short Term Loan Credit Documentation,
the “Credit Documentation”) on terms and conditions consistent with this
Commitment Letter and the Incremental Term Sheet or otherwise reasonably
satisfactory to the Mandated Lead Arrangers; (g) since March 31, 2018 through
and as of (i) the Signing Date and (ii) the Closing Date, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect on Holdings and its subsidiaries (in the case of the Closing
Date, after giving effect to the Acquisition); and (h) the payment in full of
all fees, expenses and other amounts required to be paid under this Commitment
Letter, the Fee Letter and the Credit Documentation on the date such fees,
expenses or other amounts are due and payable hereunder or thereunder (it being
understood that such payment may be made by netting such payments in respect of
each Credit Facility against amounts borrowed under such Credit Facility on the
Closing Date). There are no conditions (implied or otherwise) to the commitments
hereunder, other than those that are expressly referred to in the immediately
preceding sentence, which (for the avoidance of doubt) shall include the
conditions precedent referenced in the Short Term Loan Term Sheet under the
sections titled “Conditions Precedent to Signing Date” and “Conditions Precedent
to Drawdown”, and the conditions precedent referenced in the Incremental Term
Sheet under the sections titled “Conditions Precedent to Signing Date” and
“Conditions Precedent to Drawdown”. 2. Syndication of the Incremental Facility
The Mandated Lead Arrangers reserve the right to syndicate all or a portion of
the commitments or loans under the Incremental Facility to one or more other
banks, financial institutions and institutional lenders in consultation with you
that will become parties to the applicable Credit Documentation (the banks,
financial institutions and institutional lenders becoming parties to the
applicable Credit Documentation being collectively referred to herein as the
“Lenders”); provided that the Mandated Lead Arrangers agree not to syndicate the
commitments or loans under the Incremental Facility to certain banks, financial
institutions and other institutional lenders and any competitors (or Known
Affiliates (as defined below) of competitors) of the Loan Parties, in each case,
that have been designated by you and approved by us in writing (which approval
shall not be unreasonably withheld), prior to the Closing Date (collectively,
“Disqualified Lenders”); provided, further, upon reasonable notice to the
Mandated Lead Arrangers after the ninetieth day following the Closing Date, you
shall be permitted to supplement in writing the list of persons that are
Disqualified Lenders to the extent such supplemented person is or becomes a
competitor or a Known Affiliate of a competitor of Holdings or its subsidiaries,
which supplement shall be in the form of a list provided to the Mandated Lead
Arrangers and become effective upon delivery to the Mandated Lead Arrangers, but
which supplement shall not apply retroactively to 4



--------------------------------------------------------------------------------



 
[exh101commitmentletter005.jpg]
disqualify any parties that have previously acquired an assignment in the
commitments or loans under the Incremental Facility. As used herein, “Known
Affiliates” of any person means, as to such person, known affiliates readily
identifiable by name, but excluding any affiliate (i) that is a bona fide debt
fund or investment vehicle that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course and with respect to which the Disqualified
Lender does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such entity or (ii) that is a
banking or lending institution engaged in the business of making loans. Without
limiting your obligations to assist with syndication efforts as set forth
herein, it is understood that each Commitment Party’s commitment hereunder is
not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Credit Facilities and in no event shall the
commencement or successful completion of syndication of the Credit Facilities
constitute a condition to the availability of the Credit Facilities on the
Closing Date; provided that the effectiveness of the Term Loan Amendment and the
Revolver Amendment is a condition to the availability of the Credit Facilities
on the Closing Date. If (and only if) any loans are advanced on the Closing Date
under the Incremental Facility, the Mandated Lead Arrangers intend to commence
the syndication of the Incremental Facility promptly following the Closing Date.
You hereby authorize the Mandated Lead Arrangers to download copies of the
Company’s and the Target’s (provided that, prior to the Closing Date, you shall
only be required to, and hereby agree to, use commercially reasonable efforts to
cause the Target to authorize such Persons to download copies of the Target’s)
trademark logos from its website and post copies thereof on IntraLinks,
SyndTrak, DebtDomain or another similar electronic system established by the
Mandated Lead Arrangers to syndicate the Incremental Facility (the “Platform”)
and use such logos on any confidential information memoranda, presentations and
other marketing materials and correspondence prepared in connection with the
syndication of the Incremental Facility, or in any advertisements that we may
place after the Closing Date in financial and other newspapers, journals, the
World Wide Web, home pages or otherwise, at our own expense describing our
services to the Company hereunder. You also understand and acknowledge that,
subject to Section 5 hereof, we may provide to market data collectors, such as
league table, or other service providers to the lending industry, information
regarding the closing date, size, type, purpose of, and parties to, the Credit
Facilities. It is understood and agreed that the Mandated Lead Arrangers will
manage, subject to the terms of this Commitment Letter, all aspects of the
syndication of the Incremental Facility in consultation with the Company,
including the timing of all offers to potential Lenders, the determination of
all amounts offered to potential Lenders, the selection of Lenders, the
allocation of commitments or loans among the Lenders, and the assignment of any
titles and the compensation to be provided to the Lenders. Until the Syndication
Termination Date (as defined in the Incremental Term Sheet), the Company shall,
shall cause its subsidiaries (including for all purposes under this Commitment
Letter, on and after the Closing Date, the Target and its subsidiaries) to, and
shall use commercially reasonable efforts to cause its affiliates to, cooperate
in the syndication process, and use commercially reasonable efforts to take all
actions to assist the Mandated Lead Arrangers in forming a syndicate acceptable
to the Mandated Lead Arrangers and completing the syndication of the Incremental
Facility. Such assistance shall include, but not be limited to, the following:
(i) making senior management, representatives and advisors of the Company and
its subsidiaries (and using commercially reasonable efforts to make senior
management, representatives and advisors of the Company’s affiliates) available
to participate in meetings with Lenders at such times and places mutually agreed
upon and otherwise providing direct contact with, and information to, existing
and prospective Lenders; (ii) using commercially reasonable efforts to ensure
that the syndication benefits from your and your affiliates’, and the Target and
its subsidiaries’, existing lending and investment banking relationships; (iii)
assisting (including using your commercially reasonable efforts to cause your
affiliates and advisors to assist) in the preparation of a customary
confidential information memorandum for the Incremental Facility and other
customary marketing 5



--------------------------------------------------------------------------------



 
[exh101commitmentletter006.jpg]
materials to be used in connection with the syndication, it being agreed that
the Company shall approve such confidential information memorandum before the
Mandated Lead Arrangers distribute it to potential Lenders on the Company’s
behalf; (iv) providing the Mandated Lead Arrangers with customary Projections
(as defined in Section 6), including updated Projections, from time to time
reasonably requested by the Mandated Lead Arrangers; and (v) promptly providing
the Mandated Lead Arrangers with other customary and reasonably available
information (including financial information and Projections) with respect to
Holdings and its subsidiaries, and the transactions contemplated hereby to the
extent reasonably requested by the Mandated Lead Arrangers and reasonably deemed
necessary or advisable by them to successfully complete the syndication of the
Incremental Facility. During the period from the Closing Date until the
Syndication Termination Date, the Company shall not, and shall ensure that none
of its subsidiaries shall, raise or attempt to raise financing from commercial
banks in the U.S. or international loan markets without the prior written
consent of the Mandated Lead Arrangers (it being agreed that (v) (1)
indebtedness of any subsidiary of the Company or the Target organized in China
in an aggregate amount not to exceed $100,000,000, so long as such indebtedness
is raised solely in the Chinese loan market, and (2) any amendment, restatement,
replacement or refinancing of indebtedness incurred by (A) any subsidiary of the
Target organized in China under the “China Loan Facility” described in the
Target’s Form 10-Q filed with the U.S. Securities and Exchange Commission on
August 6, 2018, so long as such indebtedness is raised solely in the Chinese
loan market (the indebtedness under this clause (2)(A), the “Surviving Target
Indebtedness”) and (B) any subsidiary of the Parent organized in China under the
“China credit facilities” described in the Company’s Form 10-Q filed with the
U.S. Securities and Exchange Commission on August 7, 2018, so long as such
indebtedness is raised solely in the Chinese loan market; provided that the
aggregate principal amount of such indebtedness under clauses (A) and (B)
(including all undrawn commitments in respect thereof) shall not exceed
$300,000,000 at any time, (w) any financing in any international or domestic
loan market to refinance all or any portion of the Short Term Loan Facility, (x)
the Term Loan Amendment, (y) any restatement, replacement or refinancing of the
Revolving Credit Agreement with an asset-based revolving credit agreement
(provided that, to the extent required by, or in order for the secured parties
subject to such agreement to become subject to, the terms of the Intercreditor
Agreement, each of the administrative agent and the collateral agent under such
credit agreement shall execute a joinder to the Intercreditor Agreement on or
prior to the date that such credit agreement becomes effective), the Revolver
Amendment, borrowings under the Revolving Credit Agreement (including as amended
by the Revolver Amendment) and borrowing under any revolving credit facilities
of Target or any of its subsidiaries, and (z) any receivables, equipment,
inventory or other secured or unsecured working capital financings, shall not be
prohibited). The Company acknowledges that (i) the Mandated Lead Arrangers may
make available any Information (as defined in Section 6) and Projections
(collectively, the “Company Materials”) to potential Lenders by posting the
Company Materials on the Platform and (ii) certain of the potential Lenders may
be public side Lenders (i.e., Lenders that do not wish to receive material
non-public information within the meaning of the United States federal or
foreign securities laws with respect to you, your subsidiaries, the Target, its
subsidiaries, or your or their respective securities (collectively, “MNPI”))
(each, a “Public Lender”). Each Lender that is not a Public Lender is referred
to herein as a “Private Lender”). The Company agrees that (A) it will prepare a
version of the information package and presentation to be provided to potential
Lenders that does not contain MNPI (such version, the “Public-Side Version”);
(B) all Company Materials that are to be made available to Public Lenders will
be clearly and conspicuously marked “PUBLIC” which, at a minimum, will mean that
the word “PUBLIC” will appear prominently on the first page thereof; (C) by
marking Company Materials “PUBLIC,” the Company will be deemed to have
authorized the Mandated Lead Arrangers, the Commitment Parties and the proposed
Lenders to treat such Company Materials as not containing any MNPI (although
they may be confidential or proprietary); (D) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated for “Public Lenders,” and (E) the Mandated Lead Arrangers will be
entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated for
“Public Lenders.” Notwithstanding the foregoing, prior to 6



--------------------------------------------------------------------------------



 
[exh101commitmentletter007.jpg]
distribution of any Company Materials, you agree to execute and deliver to us
(x) a letter in which you authorize distribution of the Company Materials to
Private Lenders and (y) a separate letter in which you authorize distribution of
the Public-Side Version to Public Lenders and represent that no MNPI is
contained therein. The Company agrees that the following documents may be
distributed to both Private Lenders and Public Lenders, unless the Company
advises the Mandated Lead Arrangers in writing within a reasonable time prior to
their intended distribution (and provided the Company has a reasonable
opportunity to review such materials before such distribution) that such
materials should only be distributed to Private Lenders: (a) the Term Sheets and
any “marketing term sheets,” (b) drafts and final Credit Documentation, (c)
administrative materials prepared by the Mandated Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, bank allocations, if any, and
funding and closing memoranda), (d) notification of changes in the terms of the
Credit Facilities, and (e) other materials intended for prospective Lenders
after the initial distribution of Information Materials. If you advise us in
advance that any of the foregoing should be distributed only to Private Lenders,
then we will not distribute such materials to Public Lenders without your prior
consent. Except as set forth herein and in the Fee Letter, each of the Mandated
Lead Arrangers and the Commitment Parties agrees and acknowledges, with respect
to the Incremental Facility, that (a) it shall not, and shall procure that none
of its affiliates shall, engage in any Front Running; (b) if it or any of its
affiliates engages in any Front Running, the other Mandated Lead Arrangers may
suffer loss or damage and its position in future financings with the other
Mandated Lead Arrangers and the Company may be prejudiced; (c) if it or any of
its affiliates engages in any Front Running the other Mandated Lead Arrangers
retain the right not to allocate to it a commitment under the Incremental
Facility; provided that, the aggregate principal amount of the Incremental
Facility shall not be reduced as a result of the exercise of such right; and (d)
it confirms that neither it nor any of its affiliates has engaged in any Front
Running. When each of the Commitment Parties signs the applicable Credit
Documentation and any assignment under the applicable Credit Documentation (in
the case of any assignment agreement, only if signed within six months after the
Closing Date), it shall, if the Mandated Lead Arrangers and the other Commitment
Parties so request, confirm to them in writing that neither it nor any of its
affiliates has breached the terms of this paragraph. Any arrangement, upfront
fee or similar fee which may be payable to a Mandated Lead Arranger or
Commitment Party in connection with the Incremental Facility is only payable on
the condition that neither it nor any of its affiliates has breached the terms
of this Commitment Letter. This condition is in addition to any other conditions
agreed between the Mandated Lead Arrangers and the Commitment Parties in
relation to the entitlement of each Mandated Lead Arranger and each Commitment
Party to any such fee. For the purposes of the immediately preceding paragraph:
a “Facility Interest” means a legal, beneficial or economic interest acquired or
to be acquired expressly and specifically in or in relation to the Incremental
Facility, whether as initial Lender or by way of assignment, transfer, novation,
sub- participation (whether disclosed, undisclosed, risk or funded) or any other
similar method; “Front Running” means undertaking any of the following
activities after the date hereof and prior to the date that is six months after
the Closing Date unless the Mandated Lead Arrangers otherwise agree in writing,
which is intended to or is reasonably likely to encourage any person to take a
Facility Interest except as a Lender pursuant to the syndication described in
this Section 2, and pursuant to and in accordance with the Sell Down (as defined
below) principles set forth in the three immediately succeeding paragraphs (the
terms of the three immediately succeeding paragraphs, the “Principles”): (a)
communication with any person or the disclosure of any information to any person
in relation to a Facility Interest; (b) making a price (whether firm or
indicative) with a view to buying or selling a Facility Interest; or (c)
entering into (or agreeing to enter into) any agreement, option or other
arrangement, whether legally binding or not, giving rise to the assumption of
any risk or participation in any exposure in relation to a Facility Interest,
excluding where any of the foregoing is: (i) made to or entered into with an
affiliate, (ii) an act of a Mandated Lead Arranger or a Commitment Party (or any
of their respective affiliates) who is operating as a Public Lender, unless such
person is acting on the instructions of a person who has received Confidential 7



--------------------------------------------------------------------------------



 
[exh101commitmentletter008.jpg]
Information and is aware of the proposed Incremental Facility, (iii) any
communication, discussion, arrangement of agreement made or entered into by a
Mandated Lead Arranger or a Commitment Party (or any of their respective
affiliates) with an insurance or reinsurance company for the purpose of
obtaining insurance in respect of an interest in the Incremental Facility, or
(iv) made to or entered into with another Mandated Lead Arranger (or its
affiliate), in connection with the facilitation of either syndication or initial
drawdown under the Incremental Facility. Notwithstanding anything to the
contrary herein or in the applicable Credit Documentation, (a) any transfer of
commitments or loans under the Incremental Facility by a Commitment Party to its
affiliates (each, an “Affiliate Transferee”), shall not constitute a Sell Down
or be subject to the Principles, unless such Affiliate Transferee is an
investment fund, proprietary trading group or desk organized for the purpose of
investing in, trading or managing debt obligations similar to those of the
Company (except for any such investment fund, proprietary trading group or desk
that agrees, in writing in a form acceptable to the Mandated Lead Arrangers to
be bound by the Principles as if such transferee was the transferring Commitment
Party) (an “Investment Affiliate Transferee”), and (b) (i) overnight
sale-and-repurchase agreements entered into for financing purposes and (ii)
overnight pledges or assignments of a security interest in a Commitment Party’s
rights under the commitments or loans in respect of the Incremental Facility to
secure such Commitment Party’s obligations incurred for financing purposes,
including any pledge or assignment to a Federal Reserve Bank, shall not
constitute a Sell Down or be subject to the Principles. Each Affiliate
Transferee (other than an Investment Affiliate Transferee) shall be bound by the
Principles in connection with each Sell Down by it with respect to the
Incremental Facility prior to the Syndication Termination Date. Any transferee
participant in a Sell Down and each Affiliate Transferee participating in such
Sell Down shall enter into an assignment agreement or a participation agreement
or any other relevant agreement. Notwithstanding anything herein or in the
Credit Documentation to the contrary, but subject to the terms of the
immediately preceding paragraph, prior to the earlier of the Syndication
Termination Date and the date that each Sell Down Commitment Party’s (as defined
below) commitments and loans under the Incremental Facility have been reduced to
its Hold Level (as defined below), all Sell Downs under the Incremental Facility
shall be applied to the commitments and loans under the Incremental Facility
held by all Sell Down Commitment Parties on a pro rata basis (for each Sell Down
Commitment Party, in accordance with such Sell Down Commitment Party’s
percentage of the aggregate commitments for the Incremental Facility as of the
date hereof) when received to reduce the amount of commitments and loans held by
the Sell Down Commitment Parties under the Incremental Facility; provided that
no Sell Down shall reduce the amount of any Sell Down Commitment Party’s
commitments or loans under the Incremental Facility below the Hold Level of such
Sell Down Commitment Party until each Sell Down Commitment Party’s commitments
and loans have been reduced to its Hold Level, and any amounts that would breach
such Sell Down Party’s Hold Level prior to such time shall be applied to the
commitments and loans under the Incremental Facility of the remaining Sell Down
Commitment Parties under the Incremental Facility on a ratable basis among the
remaining Sell Down Commitment Parties; provided, further, that each Sell Down
Commitment Party retains the right to decline to participate in each Sell Down
in its sole discretion. If one or more Sell Down Commitment Parties does not
participate in a Sell Down, then the remaining Sell Down Commitment Parties may
elect to have their commitments and loans under the Incremental Facility reduced
further on a ratable basis among such electing Sell Down Commitment Parties,
subject to the first proviso above. “Sell Down Commitment Parties” means each
Commitment Party. “Sell Down” (and correlative terms) refers to any sale,
assignment, participation, syndication of or other transfer of any kind
whatsoever, including, without limitation, by means of credit default, total
return or other swaps or other synthetic transfers of risk, or agreement to do
any of the foregoing, with respect to any commitment or loan under the
Incremental Facility, by any Sell Down Commitment Party. The “Hold Level” of
each Sell Down Commitment Party means the amount set forth opposite such Sell
Down Commitment Party’s name on Exhibit A under the heading “Incremental
Facility Hold Level.” The four immediately preceding paragraphs and this
paragraph are for the benefit of the Mandated Lead Arrangers and the Commitment
8



--------------------------------------------------------------------------------



 
[exh101commitmentletter009.jpg]
Parties only, and may be amended by such parties without the consent of the
Company to the extent that such amendments are limited to the scope of such
paragraphs, and do not otherwise adversely impact the Company, and may not be
enforced by the Company. 3. Indemnification You agree to indemnify and hold
harmless each of the Mandated Lead Arrangers, each of the Commitment Parties,
each Lender, and each of their respective affiliates and each of the respective
officers, directors, partners, employees, attorneys, agents, advisors,
controlling persons and other representatives of the foregoing (each, an
“Indemnified Person”) from and against (and will reimburse each Indemnified
Person as the same are incurred for) any and all claims, damages, losses,
liabilities, costs and expenses (including, without limitation, the reasonable
and documented out-of-pocket fees, disbursements and other charges of one firm
of counsel for all such Indemnified Persons, taken as a whole and, if necessary
or advisable, by local counsel in each appropriate jurisdiction (which may
include a single firm of special counsel acting in multiple jurisdictions) for
all such Indemnified Persons, taken as a whole (and, in the case of a conflict
of interest or potential conflict of interest where the Indemnified Person
affected by such conflict or potential conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, by another firm of counsel
for all such affected Indemnified Persons)) that may be incurred by or asserted
or awarded against any Indemnified Person or to which any such Indemnified
Person may become subject (including, without limitation, in connection with,
any claim, inquiry, investigation, litigation or proceeding (a “Proceeding”) or
the preparation of any defense in connection therewith) in each case arising out
of or in connection with or by reason of or relating to this Commitment Letter,
the Transactions, the Credit Facilities or the transactions contemplated hereby
or thereby, or any use made or proposed to be made with the proceeds of the
Credit Facilities (including any arising out of the comparative, contributory or
sole negligence of any Indemnified Person), except to the extent such claim,
damage, loss, liability, cost or expense (a) is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person, (b) results from a
claim brought by you against an Indemnified Person for a material breach of such
Indemnified Person’s obligations hereunder if you have obtained a final and non-
appealable judgment in your favor on such claim as determined by a court of
competent jurisdiction, or (c) arises from a proceeding by an Indemnified Person
against an Indemnified Person (or any of their respective affiliates or related
parties) (other than an action involving (i) conduct by you or any of your
affiliates or (ii) against an arranger or administrative agent or collateral
agent or other agent in its capacity as such). In the case of a Proceeding to
which the indemnity in this paragraph applies, such indemnity shall be
effective, whether or not such Proceeding is brought by the Company or any of
your securityholders, affiliates or creditors, an Indemnified Person or any
other person, or an Indemnified Person is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated, and the Company
shall reimburse each Indemnified Person upon demand (with reasonable back-up)
for any such legal or other expenses incurred in connection with investigating
or defending any of the foregoing. The reimbursement and indemnity obligations
of the Company under this paragraph will be in addition to any liability which
the Company may otherwise have, will extend upon the same terms and conditions
to any affiliate of the Indemnified Persons and controlling persons (if any), as
the case may be, of the Indemnified Persons and any such affiliate, and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, the Indemnified Persons, any such
affiliate and any such person. You also agree that no Indemnified Person shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Company, your subsidiaries or affiliates or to any of their respective
securityholders, affiliates or creditors arising out of, related to or in
connection with the transactions contemplated hereby, except solely to you, and
then solely to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Person’s gross negligence, willful misconduct or material breach of
such Indemnified Person’s obligations hereunder. 9



--------------------------------------------------------------------------------



 
[exh101commitmentletter010.jpg]
It is further agreed that the Mandated Lead Arrangers and the Commitment Parties
shall have liability only to you and shall have no liability to any other
person. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Person shall be liable for any damages arising from the use by
others of Information (as defined below) or other materials obtained through
electronic telecommunications or other information transmission systems. You
shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened Proceedings in respect of which indemnity has been or may
be sought hereunder by such Indemnified Person unless (a) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on claims that are the subject matter of such Proceedings and (b) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person. In case any Proceeding is
instituted involving any Indemnified Person for which indemnification is to be
sought hereunder by such Indemnified Person, then such Indemnified Person shall
promptly notify you of the commencement of any Proceedings; provided that any
failure to provide such notification shall not impact your obligations except to
the extent you have been materially prejudiced as a result of such failure to
receive such notice. 4. Costs and Expenses; Fees You agree to pay the fees set
forth in that certain Fee Letter, dated the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Fee Letter”), between
you and us. You shall pay or reimburse the Mandated Lead Arrangers and the
Commitment Parties from time to time on demand whether or not any of the Credit
Facilities is consummated for all reasonable and documented out-of-pocket costs
and expenses incurred by the Mandated Lead Arrangers and the Commitment Parties
(whether incurred before or after the date hereof) in connection with the Credit
Facilities, the preparation, negotiation, execution and delivery of this
Commitment Letter, the Fee Letter, and any other fee letters in respect hereof
or thereof, the Credit Documentation, and the administration, amendment,
modification or waiver of any terms or provisions thereof, including, without
limitation, due diligence expenses, syndication expenses, travel expenses and
the reasonable and documented out-of- pocket fees, disbursements and charges of
one firm of counsel in each applicable jurisdiction to the Mandated Lead
Arrangers and the Commitment Parties. The Company further agrees to pay all
documented out-of-pocket costs and expenses of the Mandated Lead Arrangers and
the Commitment Parties (including, without limitation, out-of-pocket fees,
disbursements and charges of each counsel to the Mandated Lead Arrangers and the
Commitment Parties) incurred in connection with the enforcement of any of its
rights or remedies hereunder. 5. Confidentiality By accepting delivery of this
Commitment Letter, the Company agrees that this Commitment Letter is for its
confidential use only and that neither its existence nor the terms hereof will
be disclosed by it to any person other than the officers, directors, employees,
accountants, attorneys and other legal advisors of the Company and/or its direct
or indirect shareholders, who are directly involved in the consideration of this
matter and then only on a confidential basis in connection with the transactions
contemplated hereby, provided, that, each of such persons shall be informed of
the confidential nature of the terms of this Commitment Letter. Notwithstanding
the foregoing, (i) following the Company’s acceptance of the provisions hereof
and its return of an executed counterpart of this Commitment Letter to the
Commitment Parties, as the Mandated Lead Arrangers as provided below, the
Company may file a copy of any portion of this Commitment Letter in any public
record in which it is required by law to be filed, (ii) the Company may make
such other public disclosures of any of the terms and conditions hereof as the
Company is required by law or judicial order, in the opinion of its counsel, to
make and (iii) the Company may share a copy of this Commitment Letter with
rating agencies in connection with obtaining ratings for the Company or the
Credit Facilities; provided that nothing herein shall prevent you from 10



--------------------------------------------------------------------------------



 
[exh101commitmentletter011.jpg]
disclosing any such Confidential Information (x) as may be required by law, or
compelled in a judicial or administrative proceeding or as otherwise required by
law or requested by a governmental or regulatory authority and (y) with the
consent of each Commitment Party and each Mandated Lead Arranger. Each
Commitment Party and each Mandated Lead Arranger shall maintain the
confidentiality of all Confidential Information (as defined below) provided to
us by or on behalf of you hereunder, provided that nothing herein shall prevent
us from disclosing any such Confidential Information (i) as may be required by
law or stock exchange requirement, or compelled in a judicial or administrative
proceeding or as otherwise required by law or requested by a governmental or
regulatory authority (including any self- regulatory authority, such as the
National Association of Insurance Commissioners), (ii) to the extent that such
information becomes publicly available other than by reason of disclosure by us
in violation of this paragraph or becomes available to a Commitment Party or any
Mandated Lead Arranger on a non- confidential basis from a source other than the
Company or any of its affiliates, (iii) to our and our affiliates’ (including
head office, branch or representative offices) officers, directors, employees,
affiliates, independent auditors, legal counsel and other advisors
(collectively, the “Representatives”) (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (iv) to actual or potential Lenders, assignees or participants or
sub-participants in the Credit Facilities, in each case who agree to be bound by
the terms of this paragraph or substantially similar confidentiality provisions;
provided that such disclosure shall be made subject to the acknowledgment and
acceptance by such prospective Lender, assignee, participant or sub-participant
on behalf of itself and its advisors, that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and the
Commitment Parties and the Mandated Lead Arrangers, including, without
limitation, as set forth in any confidential information memorandum or other
marketing materials) in accordance with the standard syndication processes of
the Mandated Lead Arrangers or market standards for dissemination of such type
of information, which may require “click through” or other affirmative action on
the part of the recipient to access such confidential information, (v) for
purposes of establishing a “due diligence” defense, (vi) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter, the applicable Credit Documentation, or
the enforcement of rights hereunder or thereunder, (vii) with the consent of the
Company, (viii) to any rating agency for the purpose of obtaining a credit
rating applicable to the Company, any Loan Party, any Commitment Party or any
Mandated Lead Arranger, or (ix) insurers, insurance brokers and other credit
protection and service providers of any Commitment Party, any Mandated Lead
Arranger, or any of their respective affiliates who are under a duty of
confidentiality to such Commitment Party, Mandated Lead Arranger or affiliate.
For purposes of this Section, “Confidential Information” means all confidential
and non-public information received from or on behalf of the Company or any of
its subsidiaries and relating to the Company, any of its subsidiaries, the
Target or any of its subsidiaries, or any of their respective businesses, or to
the Transactions, other than any such information that is available to the
Commitment Parties or the Mandated Lead Arrangers on a non- confidential basis
prior to disclosure by the Company from a source which is not, to the knowledge
of the recipient, prohibited from disclosing such information by a
confidentiality agreement or other legal or fiduciary obligation to the Company.
The confidentiality obligations of the Commitment Parties and the Mandated Lead
Arrangers under this paragraph shall automatically terminate and be superseded
by the confidentiality provisions in the applicable Credit Documentation upon
execution and effectiveness thereof and in any event shall terminate on the
second anniversary of the date hereof. 6. Representations and Warranties You
represent and warrant (prior to the Closing Date, with respect to information
related to the Target and its subsidiaries, to the best of your knowledge) that
(i) all written factual information, other than (x) Projections (as defined
below), (y) information of a general economic or industry nature and (z)
budgets, estimates and other forward-looking information, that has been or will
hereafter be made available to the Commitment Parties and the Mandated Lead
Arrangers by or on behalf of you or any of your subsidiaries, the Target or any
of its subsidiaries, or any of their respective representatives in 11



--------------------------------------------------------------------------------



 
[exh101commitmentletter012.jpg]
connection with any aspect of the transactions contemplated hereby (the
“Information”), taken as a whole, is or will be, when furnished, complete and
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the circumstances under which such statements were or are made and (ii) all
financial estimates, forecasts and other forward-looking information, if any,
that have been or will be prepared by or on behalf of you or any of your
subsidiaries, the Target and its subsidiaries, or any of their respective
representatives (or on their behalf) and made available to the Commitment
Parties and the Mandated Lead Arrangers (the “Projections”) have been or will be
prepared in good faith based upon assumptions that are reasonable at the time
made, it being understood and agreed that Projections are as to future events
and are not to be viewed as facts or a guarantee of financial performance and
are subject to significant uncertainties and contingencies, many of which are
beyond the Company’s and its subsidiaries’ control, that no assurance can be
given that such Projections will be realized, that actual results may differ
significantly from the Projections and that such differences may be material.
If, at any time prior to the later of the Syndication Termination Date and the
Closing Date, you become aware that any of the representations and warranties in
the preceding sentence would not be accurate and complete in any material
respect if the Information or Projections were being furnished, and such
representations and warranties were being made, at such time, then the Company
will promptly supplement (and, prior to the Closing Date, in the case of
Information and Projections provided by or on behalf of the Target or any of its
subsidiaries, you agree to use commercially reasonable efforts to cause the
Target to supplement) the Information and/or Projections so that such
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances. In issuing this
Commitment Letter and in arranging the Credit Facilities, including the
syndication of the Incremental Facility, the Commitment Parties and the Mandated
Lead Arrangers will be entitled to use, and to rely on the accuracy of, the
Information furnished to it by or on behalf of you or any of your
representatives without responsibility for independent verification thereof. 7.
No Third Party Reliance; Not a Fiduciary, Etc. The commitments and agreements of
the Commitment Parties hereunder and the agreements of the Mandated Lead
Arrangers hereunder, in each case are made solely for your benefit and the
benefit of the Commitment Parties, the Mandated Lead Arrangers, and the other
Indemnified Persons, as applicable, and may not be relied upon or enforced by
any other person. Each Commitment Party and Mandated Lead Arranger may, subject
to Section 8, employ the services of its respective affiliates in providing
certain services hereunder and, in connection with the provision of such
services, but subject to Section 5 above, may exchange with such affiliates
information concerning you and the other companies that may be the subject of
the transactions contemplated by this Commitment Letter and the Fee Letter, and,
to the extent so employed, such affiliates shall be entitled to the benefits,
and be subject to the obligations, of the applicable Commitment Party or
Mandated Lead Arranger hereunder. Each Commitment Party and Mandated Lead
Arranger shall be responsible for such affiliate’s failure to comply with such
obligations under this Commitment Letter. You hereby acknowledge and acknowledge
your affiliates’ understanding that (a) the Commitment Parties and the Mandated
Lead Arrangers are acting pursuant to a contractual relationship on an arm’s-
length basis between you and your affiliates, on the one hand, and the
Commitment Parties and the Mandated Lead Arrangers, on the other hand, and the
parties hereto do not intend that the Commitment Parties or the Mandated Lead
Arrangers act or be responsible as a financial advisor or a fiduciary to or
agent of you or your management, stockholders, creditors or any other person.
You, the Commitment Parties and the Mandated Lead Arrangers hereby expressly
disclaim and waive any fiduciary relationship and agree they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them and you agree that you will not assert
any claim against any Commitment Party or any Mandated Lead Arranger based on
any breach or alleged breach of agency or fiduciary duty by such Commitment
Party or such Mandated Lead Arranger in connection with this 12



--------------------------------------------------------------------------------



 
[exh101commitmentletter013.jpg]
Commitment Letter, the Fee Letter, or the transactions contemplated hereby or
thereby. You also hereby acknowledge that (a) pursuant to the services provided
herein, the Commitment Parties and the Mandated Lead Arrangers have not advised
and are not advising you as to any legal, accounting, regulatory or tax matters
or any other matters in any jurisdiction, and that you are consulting your own
advisors concerning such matters to the extent you deem it appropriate and (b)
you are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby. You understand that the
Commitment Parties, the Mandated Lead Arrangers, and their respective affiliates
(collectively, the “Group”) are full service securities or banking firms and are
engaged in securities trading and brokerage activities as well as providing a
wide range of investment banking and other financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research). Members of the Group and businesses within the
Group generally act independently of each other, both for their own account and
for the account of clients. Accordingly, there may be situations where parts of
the Group and/or their clients either now have or may in the future have
interests, or take actions, that may conflict with your interests. For example,
the Group may, in the ordinary course of business, engage in trading in
financial products or undertake other investment businesses for their own
account or on behalf of other clients, including without limitation, trading in
or holding long, short or derivative positions in securities, loans or other
financial products of you or your affiliates or other entities connected with
the Credit Facilities or the transactions contemplated hereby. With respect to
any securities and/or financial instruments so held by any Commitment Party, any
Mandated Lead Arranger, or any of its or their respective customers, all rights
in respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.
In recognition of the foregoing, you agree that the Group is not required to
restrict its activities as a result of this Commitment Letter or the Fee Letter
and that the Group may undertake any business activity without further
consultation with or notification to you. Neither this Commitment Letter, the
Fee Letter, nor the receipt by the Commitment Parties or the Mandated Lead
Arrangers of confidential information nor any other matter will give rise to any
fiduciary, equitable or contractual duties (including without limitation, any
duty of trust or confidence) that would prevent or restrict the Group from
acting on behalf of other customers or for its own account. Furthermore, you
agree that neither the Group nor any member or business of the Group is under a
duty to disclose to you or use on your behalf any information whatsoever about
or derived from those activities or to account for any revenue or profits
obtained in connection with such activities. However, consistent with the
Group’s long-standing policy to hold in confidence the affairs of its customers,
the Group will not use confidential information obtained from you except in
connection with its services to, and its relationship with, you, provided,
however, that the Group will be free to disclose information upon reasonable
advance notice to you (to the extent practicable and permissible) in any manner
as required by law, regulation, regulatory authority or other applicable
judicial or government order. In furtherance of the foregoing, each party hereto
hereby acknowledges that the Commitment Parties, the Mandated Lead Arrangers, or
their respective affiliates, (i) may provide debt financing, equity capital or
other services to other persons with whom the Company or its affiliates may have
conflicting interests in respect of the Credit Facilities in this or other
transactions, and (ii) may act in more than one capacity in relation to the
transactions contemplated by this Commitment Letter and the Fee Letter and may
have conflicting interests in respect of such different capacities. The Company
acknowledges (on behalf of itself and its affiliates) that the Commitment
Parties and the Mandated Lead Arrangers have no obligation to use any
information obtained from another source for purposes of the Credit Facilities
or otherwise in connection with its obligations under this Commitment Letter and
the Fee Letter, or to furnish such information to the Company or its affiliates.
13



--------------------------------------------------------------------------------



 
[exh101commitmentletter014.jpg]
8. Assignments The Company may not assign or delegate any of its rights or
obligations under this Commitment Letter without the prior written consent of
each Mandated Lead Arranger and each Commitment Party, and any attempted
assignment without such consent shall be void ab initio. The Commitment Parties
and the Mandated Lead Arrangers may not assign or delegate any of their rights,
commitments with respect to the Credit Facilities or other obligations under
this Commitment Letter, as applicable, without the Company’s prior written
consent or except (i) to its affiliates, (ii) as provided in Section 2 hereof or
(iii) on or after the Closing Date, as provided in the section titled “Transfers
and Assignments” in each Term Sheet, and any attempted assignment without such
consent (to the extent required in accordance with this Commitment Letter) shall
be void ab initio. Notwithstanding the foregoing, any and all obligations and
services to be provided by each Mandated Lead Arranger and each Commitment Party
hereunder (including, without limitation, each Commitment Party’s commitments),
may be performed, and any and all rights of such Mandated Lead Arranger and such
Commitment Party hereunder may be exercised, by or through one or more of its
affiliates or branches; provided that, other than with respect to an assignment
to which you otherwise consent in writing (which consent shall not be
unreasonably withheld by you), such Commitment Party shall not be released from
the portion of its commitment hereunder so assigned to the extent such assignee
fails to fund the portion of the commitment assigned to it on the Closing Date
notwithstanding the satisfaction of the conditions to funding set forth herein.
9. Amendments This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each party
hereto; provided that only the consent of the Commitment Parties and the
Mandated Lead Arrangers shall be required to amend the last five paragraphs of
Section 2. 10. Governing Law, Survival, Etc. THIS COMMITMENT LETTER, AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY TO THIS COMMITMENT LETTER, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS COMMITMENT LETTER OR THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each of the parties hereto
agrees that this Commitment Letter is a binding and enforceable agreement with
respect to the subject matter contained herein, including an agreement by the
parties hereto to negotiate in good faith and as promptly as reasonably
practicable the Credit Documentation in a manner consistent with this Commitment
Letter, the Fee Letter and the Term Sheets, it being acknowledged and agreed
that the commitment provided hereunder is subject to conditions precedent set
forth herein and in the Term Sheets. Each of the parties hereto agrees that the
Fee Letter is a binding and enforceable agreement with respect to the subject
matter contained therein. This Commitment Letter sets forth the entire agreement
among the parties with respect to the matters addressed herein and supersedes
all prior communications, written or oral, with respect hereto. This Commitment
Letter may be executed in any number of counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, taken together,
shall constitute one and the same Commitment Letter. Delivery of an executed
counterpart of a signature page to this Commitment Letter by facsimile, email or
other electronic transmission (including pdf or other similar format) shall be
as effective as delivery of a manually executed counterpart of this Commitment
Letter. The Fee Letter and Sections 2 through 7, 10, 11 and 12 hereof shall
survive the termination of the Commitment Parties’ commitments hereunder and the
termination of the agreements of the Mandated Lead Arrangers hereunder, and
shall remain in full force and effect regardless of whether the Credit
Documentation is executed and delivered; provided that your obligations under
Section 3 and the second paragraph of Section 4 shall 14



--------------------------------------------------------------------------------



 
[exh101commitmentletter015.jpg]
automatically terminate on the Closing Date and be superseded by the
corresponding provisions of the applicable Credit Documentation upon execution
thereof, solely to the extent such provisions in the Credit Documentation cover
the same scope and subject matter as set forth in Section 3 and the second
paragraph of Section 4; provided, further, that your obligations under Section 2
shall automatically terminate on the Termination Date if the Closing Date has
not occurred. You acknowledge that information and documents relating to the
Credit Facilities may be transmitted through the Platform. 11. Taxes; Payments.
All payments under this Commitment Letter and the Fee Letter will, except as
otherwise provided herein or therein, be made in U.S. Dollars and will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Company) requires the deduction
or withholding of any tax from any such payment, then the Company shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and shall indemnify each Indemnified Person for and hold it
harmless against any such taxes and any liability arising therefrom or with
respect thereto; provided that (i) the Company shall not be liable for (a) any
Excluded Taxes (as defined in the Existing Term Loan Agreement) or (b) any U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Indemnified Person under this Commitment Letter or the Fee Letter pursuant
to a law in effect on the date of this Commitment Letter and (ii) the relevant
Indemnified Party shall deliver any documentation prescribed by the applicable
requirement of law as will permit payment to which such payee is entitled to be
made without any, or at a reduced rate of, deduction or withholding for, or on
account of, taxes; provided, however, that no Indemnified Person shall be
required to provide any documentation that it is not legally entitled to
provide, or that, in the relevant Indemnified Person’s reasonable judgment,
would subject such Indemnified Person to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect. 12. WAIVER OF JURY
TRIAL, ETC. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. With respect to all matters
relating to this Commitment Letter, you and we each hereby irrevocably and
unconditionally (i) submit to the jurisdiction of the U.S. District Court for
the Southern District of New York State or, if that court does not have subject
matter jurisdiction, in any State court located in the City and County of New
York; (ii) agree that all claims related to this Commitment Letter shall be
brought, heard and determined exclusively in such courts, (iii) waive, to the
fullest extent you and we may effectively do so, any objection to the laying of
venue of any suit, action or proceeding brought in any court referred to in
clause (i) above or any claim that any such suit, action or proceeding has been
brought in an inconvenient forum, (iv) agree that a final judgment of such
courts shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law and (v) waive any immunity
(sovereign or otherwise) from jurisdiction of any court or from any legal
process or setoff to which you or we or your or our properties or assets may be
entitled. Nothing herein will affect the right of the Commitment Parties and the
Mandated Lead Arrangers to serve legal process in any other manner permitted by
law. To the extent that the Company has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Company
irrevocably waives such immunity in respect of its obligations under this
Commitment Letter. 15



--------------------------------------------------------------------------------



 
[exh101commitmentletter016.jpg]
13. Patriot Act, Etc. Each Commitment Party and each Mandated Lead Arranger
hereby notifies you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (as amended, the
“Patriot Act”) and 31 C.F.R. §1010.230 (the “Beneficial Ownership Regulation”),
the Commitment Parties, the Mandated Lead Arrangers and the Lenders and each of
their respective affiliates are required to obtain, verify and record
information that identifies the Company and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Company and each Guarantor that will allow the Commitment Parties,
the Mandated Lead Arrangers, or such Lender to identify the Company and each
Guarantor in accordance with the Patriot Act and to obtain certifications
regarding beneficial ownership under the Beneficial Ownership Regulation. This
notice is given in accordance with the requirements of the Patriot Act and the
Beneficial Ownership Regulation and is effective as to the Commitment Parties,
the Mandated Lead Arrangers and the Lenders and each of their respective
affiliates. 14. [Reserved]. 15. Termination If the foregoing correctly sets
forth our agreement, please indicate your acceptance of the terms of this
Commitment Letter and the Fee Letter by returning to the Mandated Lead Arrangers
and the Commitment Parties executed counterparts hereof and thereof not later
than 5:00 p.m., New York City time, on November 9, 2018. The Commitment Parties’
commitments and agreements hereunder and agreements of the Mandated Lead
Arrangers contained herein will expire at such time in the event that the
Mandated Lead Arrangers and the Commitment Parties have not received such
executed counterparts in accordance with the immediately preceding sentence.
This Commitment Letter and the commitments and agreements of the Commitment
Parties, the Mandated Lead Arrangers, and the Company hereunder, if timely
accepted and agreed to by the Company, shall automatically terminate upon the
first to occur of (a) with respect to the Short Term Loan Facility, the
execution and delivery of the definitive credit agreement in respect of the
Short Term Loan Facility, (b) with respect to the Incremental Facility, the
amendment or other documentation implementing the Incremental Facility, in each
case by the Company, Borrower, each Guarantor, the initial lenders party
thereto, and the agents party thereto, (c) 5:00 p.m., New York City time, on
February 28, 2020, (d) April 26, 2019, as such date may be extended pursuant to
Section 9.2(a) of the Merger Agreement, as in effect on the date hereof, (e)
with respect to either or both of the Short Term Loan Facility and/or the
Incremental Facility (as specified in such notice), delivery of written notice
of termination by the Company to each Commitment Party and each Mandated Lead
Arranger, (f) the date that the Merger Agreement is terminated in accordance
with its terms prior to the consummation of the Acquisition, and (g) as to any
Credit Facility, the consummation of the Acquisition without the use of such
Credit Facility (the earliest date set forth in clauses (a) through (g), the
“Termination Date”). [Signature pages follow.] 16



--------------------------------------------------------------------------------



 
[exh101commitmentletter017.jpg]
Very truly yours, ABN AMRO CAPITAL USA LLC By: /s/ John Sullivan Name: John
Sullivan Title: Managing Director ABN AMRO CAPITAL USA LLC By: /s/ Floris Jongma
Name: Floris Jongma Title: Director [Signature page to 2018 Syndicate Commitment
Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter018.jpg]
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By: /s/ Carl Roberts Name: Carl
Roberts Title: Head of Loan Syndications, South & South East Asia [Signature
page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter019.jpg]
AXIS BANK LIMITED By: /s/ Raj Kumar Khosa Name: Raj Kumar Khosa Title: C.E.O.
AXIS BANK LIMITED By: /s/ Niladhri Nandi Name: Niladhri Nandi Title: Head –
Credit [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter020.jpg]
BANK OF AMERICA, N.A. By: /s/ Frances Fabello Name: Frances Fabello Title:
Assistant Vice President [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter021.jpg]
BARCLAYS BANK PLC By: /s/ Mark Pope Name: Mark Pope Title: Assistant Vice
President [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter022.jpg]
CITIGROUP GLOBAL MARKETS ASIA LIMITED By: /s/ Chiranjeev Kumar Name: Chiranjeev
Kumar Title: Director CITIBANK, N.A. By: /s/ Siddarth Bansal Name: Siddarth
Bansal Title: Director [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter023.jpg]
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK By: /s/ Akash Sen Name: Akash Sen
Title: Managing Director By: /s/ Sameer Bejalwar Name: Sameer Bejalwar Title:
Vice President [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter024.jpg]
DEUTSCHE BANK SECURITIES INC. By: /s/ Mason Parker Name: Mason Parker Title:
Managing Director By: /s/ Alvin Varughese Name: Alvin Varughese Title: Director
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By: /s/ Mason Parker Name: Mason Parker
Title: Managing Director By: /s/ Alvin Varughese Name: Alvin Varughese Title:
Director DEUTSCHE BANK AG NEW YORK BRANCH By: /s/ Mason Parker Name: Mason
Parker Title: Managing Director By: /s/ Alvin Varughese Name: Alvin Varughese
Title: Director [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter025.jpg]
DBS BANK LTD. By: /s/ Mildred Seow Slok Eng Name: Mildred Seow Slok Eng Title:
Managing Director & Head [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter026.jpg]
FIRST ABU DHABI BANK USA N.V. By: /s/ Husam Arabiat Name: Husam Arabiat Title:
Country CEO By: /s/ Pamela Sigda Name: Pamela Sigda Title: Chief Financial
Officer [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter027.jpg]
HSBC SECURITIES (USA) INC. By: /s/ Frederic Fournier Name: Frederic Fournier
Title: Director HSBC BANK USA, N.A. By: /s/ Frederic Fournier Name: Frederic
Fournier Title: Senior Vice President [Signature page to 2018 Syndicate
Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter028.jpg]
ICICI BANK LIMITED, NEW YORK BRANCH By: /s/ Akashdeep Sarpal Name: Akashdeep
Sarpal Title: Country Head – USA [Signature page to 2018 Syndicate Commitment
Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter029.jpg]
ING BANK N.V., SINGAPORE BRANCH By: /s/ Paul Verwijmeren Name: Paul Verwijmeren
Title: Head of Corporate Lending, South-East Asia and Taiwan By: /s/ Milly Tan
Name: Milly Tan Title: Director, Corporate Lending [Signature page to 2018
Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter030.jpg]
JPMORGAN CHASE BANK, N.A. By: /s/ Tasvir Hasan Name: Tasvir Hasan Title:
Executive Director [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter031.jpg]
MIZUHO BANK, LTD. By: /s/ Dr. Durgesh Tinaikar Name: Dr. Durgesh Tinaikar Title:
Joint General Manager & Head – Corporate Banking & Financial Institutions, India
[Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter032.jpg]
MUFG BANK, LTD. By: /s/ Masashi Sakai Name: Masashi Sakai Title: Managing
Director, Corporate Banking Division for EMEA MUFG Bank, Ltd. [Signature page to
2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter033.jpg]
SOCIETE GENERALE, HONG KONG BRANCH By: /s/ Tapan Vaishnav Name: Tapan Vaishnav
Title: Head of Advisory & Financing Group, Asia-Pacific By: /s/ Roland Riedel
Name: Roland Riedel Title: Director of Loan Syndicate & Sales, Asia- Pacific
[Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter034.jpg]
STANDARD CHARTERED BANK By: /s/ Virendra Dhir Name: Virendra Dhir Title:
Executive Director, Loan Syndicate & Distribution [Signature page to 2018
Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter035.jpg]
STATE BANK OF INDIA By: /s/ Prem Anup Sinha Name: Prem Anup Sinha Title: Deputy
General Manager, ECBs & Syndications Department, International Banking Group,
State Bank of India [Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter036.jpg]
SUMITOMO MITSUI BANKING CORPORATION SINGAPORE BRANCH, Incorporated in Japan with
limited liability, Company Registration No. T03FC6366F By: /s/ Velarie Lee Name:
Velarie Lee Title: Deputy General Manager [Signature page to 2018 Syndicate
Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter037.jpg]
Accepted and agreed to as of the date first written above: NOVELIS INC. By /s/
Randal P. Miller Name: Randal P. Miller Title: Vice President & Treasurer
[Signature page to 2018 Syndicate Commitment Letter]



--------------------------------------------------------------------------------



 
[exh101commitmentletter038.jpg]
Exhibit A Short Term Loan Facility Incremental Facility Incremental Facility
Sell Down Commitment Party Commitment Commitment Hold Level ABN AMRO Capital USA
LLC $70,000,000 $37,000,000 $30,000,000 Australia and New Zealand Banking Group
Limited $70,000,000 $37,000,000 $30,000,000 Axis Bank Limited $70,000,000
$37,000,000 $30,000,000 Bank of America, N.A. $70,000,000 $37,000,000
$30,000,000 Barclays Bank PLC $70,000,000 $37,000,000 $30,000,000 Citibank, N.A.
$70,000,000 $37,000,000 $30,000,000 Crédit Agricole Corporate and Investment
Bank $70,000,000 $37,000,000 $30,000,000 DBS Bank Ltd. $70,000,000 $37,000,000
$30,000,000 Deutsche Bank AG New York Branch – $37,000,000 $30,000,000 Deutsche
Bank AG Cayman Islands Branch $70,000,000 – – First Abu Dhabi Bank USA N.V.
$70,000,000 $37,000,000 $30,000,000 HSBC Bank USA, N.A. $70,000,000 $37,000,000
$30,000,000 ICICI Bank Limited, New York Branch $70,000,000 $37,000,000
$30,000,000 ING Bank N.V., Singapore Branch $70,000,000 $37,000,000 $30,000,000
JPMorgan Chase Bank, N.A. $70,000,000 $37,000,000 $30,000,000 Mizuho Bank, Ltd.
$70,000,000 $37,000,000 $30,000,000 MUFG Bank, Ltd. $70,000,000 $37,000,000
$30,000,000 Societe Generale, Hong Kong Branch $70,000,000 $37,000,000
$30,000,000 Standard Chartered Bank $70,000,000 $37,000,000 $30,000,000 State
Bank of India $170,000,000 $72,000,000 $60,000,000 Sumitomo Mitsui Banking
Corporation Singapore Branch $70,000,000 $37,000,000 $30,000,000 Total
$1,500,000,000 $775,000,000 $630,000,000 1117554.03B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter039.jpg]
EXHIBIT B – Short Term Loan SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
Capitalized terms used but not defined herein shall have the meanings given to
them in the Commitment Letter to which this term sheet (“Term Sheet”) is
attached, or the Fee Letter (as defined therein), as applicable. A. TRANSACTION
OVERVIEW Borrower (the Before the consummation of the Acquisition (as defined
below): Novelis “Borrower”): Acquisitions LLC, a Delaware limited liability
company, which is wholly owned and controlled, directly or indirectly, by the
Parent (as defined below). Immediately after giving effect to the merger of
Novelis Acquisitions LLC with and into the Target (as defined below) in
connection with the Acquisition: the Target, which shall be wholly owned and
controlled, directly or indirectly, by the Parent. Parent (the Before the
Designated Holdco Effective Date (as defined in the Closing Date “Parent”):
Existing Term Loan Facility): Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act, which is wholly owned and controlled, directly
or indirectly, by the Sponsor. After the Designated Holdco Effective Date: UK
Holdco (as defined in the Amendment Term Sheet). “Existing Term Loan Facility”
means that certain Credit Agreement, dated as of January 10, 2017, among Novelis
Inc., as borrower, the guarantors party thereto, the lenders party thereto,
Standard Chartered Bank as administrative agent for the term loan lenders and as
collateral agent for the secured parties (as amended, modified, supplemented or
restated prior to the date of the Commitment Letter); “Closing Date Existing
Term Loan Facility” means the Existing Term Loan Facility, as amended by an
amendment that, among other things, would include the terms set forth in the
Amendment Term Sheet (the “Term Loan Amendment”); “Term Loan Facility” means the
Closing Date Existing Term Loan Facility as modified in connection with the
Incremental Facility (as defined below). Existing Term Loan Novelis Inc., a
corporation amalgamated under the Canada Business Borrower (the Corporations
Act. “Company”): Novelis Group: Holdings (as defined below) and its restricted
subsidiaries. Sponsor: Hindalco Industries Limited, an entity incorporated in
India which is controlled by the Promoters. Promoters: A V Birla Group.
Guarantors: AV Metals Inc., a corporation amalgamated under the Canada Business
Corporations Act (or, if required to become a guarantor under the terms of the
Closing Date Existing Term Loan Facility, AV Minerals (Netherlands) N.V., a
company organized under the laws of the Netherlands (“AV Minerals”))
(“Holdings”), Parent and each of the Parent’s direct and indirect subsidiaries
(including the Target and its subsidiaries upon consummation of the
Acquisition), subject to customary exceptions consistent with the Closing Date
Existing Term Page 1 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter040.jpg]
Loan Facility, including immaterial subsidiaries, unrestricted subsidiaries and
subsidiaries prohibited from providing such a guaranty under applicable legal
restrictions. Letter of Comfort Sponsor. Provider: Loan Parties: The Borrower
and the Guarantors (the “Loan Parties”). Target: Aleris Corporation, a Delaware
corporation (the “Target”). Target Group: Target and all its subsidiaries.
Transactions: The Borrower intends to acquire (the “Acquisition”) the Target
pursuant to the terms of that certain Agreement and Plan of Merger, dated as of
July 26, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”), among the Company, the Borrower, the
Target, and OCM Opportunities ALS Holdings, L.P., a Delaware limited partnership
(the “Stockholders Representative”), repay certain indebtedness of the Target
and its subsidiaries in connection with the Acquisition (the “Target
Indebtedness”), and to pay all fees, costs and expenses in connection with the
foregoing (collectively, the “Transactions”). Mandated Lead The Mandated Lead
Arrangers named in the Commitment Letter (collectively, the Arrangers, “MLAs”).
Bookrunners and Underwriters: Administrative Standard Chartered Bank. Agent:
Documentation ABN AMRO Capital USA LLC and Citi. Agents: Lenders: As selected by
the MLAs in consultation with the Borrower. The Lenders, the MLAs and the
Administrative Agent are together the “Finance Parties”. Incremental Facility:
Up to US$775,000,000 incremental term loan facility to be drawn under the Term
Loan Facility by the Borrower for the purpose of funding part of the purchase
price payable in connection with the Acquisition and payment of fees and
expenses (the “Incremental Facility”). B. FACILITY Facility: Bullet repayment
short term loan (“Short Term Loan”). Amount: Up to US$1,500,000,000.
Availability Period: On and after the Signing Date until the Termination Date.
“Termination Date” means upon the first to occur of (a) 5:00 p.m., New York City
time, on February 28, 2020, (b) April 26, 2019, as such date may be extended
pursuant to Section 9.2(a) of the Merger Agreement (without giving effect to any
amendments thereto), (c) delivery of written notice of termination by the Parent
of all of the commitments for the Short Term Loan, (d) the date that the Merger
Agreement is terminated in accordance with its terms prior to the consummation
of the Acquisition, (e) the consummation of the Acquisition without the use of
the Short Term Loan, and (f) the Closing Date (after giving effect to the
funding of the Page 2 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter041.jpg]
loans under the Short Term Loan on such date). The Borrower may elect whether or
not to borrow under the Short Term Loan on the Closing Date, and any such
borrowing may be for all or any portion of the commitments then available under
the Short Term Loan. After giving effect to the funding of any loans under the
Short Term Loan on the Closing Date, all undrawn commitments under the Short
Term Loan shall immediately terminate. Maturity Date: 12 months from the date of
first utilization under the Short Term Loan Agreement (as defined below).
Purpose: a) Financing a portion of the consideration paid to acquire the Target
pursuant to the Merger Agreement; b) Repayment of existing debt at the Target
Group; and c) The payment of fees, costs and expenses incurred in connection
with the Acquisition, the Short Term Loan and the Incremental Facility.
Repayment: Bullet repayment on the Maturity Date. C. PRICING Upfront Fee: 0.25%
of the aggregate principal amount of Short Term Loans funded by each Lender,
which fee shall be earned, due and payable in U.S. dollars on the date the Short
Term Loans are funded. No Upfront Fee will be payable on any unfunded portion of
the commitments. Commitment Fee: 0.24% per year (calculated based on a year of
360 days) calculated on the undrawn and uncancelled amount of the commitments
for the Short Term Loan. Such fees shall accrue commencing with the Signing
Date, and are payable monthly (on the last business day of each calendar month)
in arrears prior to the Closing Date, on the Closing Date, and on the terminated
commitments for the Short Term Loan at the time a termination is effective, in
each case to the Lenders providing commitments for the Short Term Loan at the
end of, or immediately prior to the end of, the applicable period. Such fee
shall be apportioned among the Lenders providing commitments for the Short Term
Loan during the applicable period. Margin: 0.95% per annum. Interest Periods: 3
months (or any shorter period with the prior written consent of the Lenders
holding more than 50% of the Short Term Loans). Interest is payable on the last
day of each Interest Period on the basis of actual days elapsed and a year of
360 days. Interest: The aggregate of: (a) Margin; and (b) LIBOR There will be a
LIBOR floor of 0.00%. The Credit Documentation will contain customary provisions
relating to LIBOR market disruption consistent with those in the Closing Date
Existing Term Loan Page 3 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter042.jpg]
Facility. Default Interest: During the continuance of any payment default under
the Credit Documentation (as defined below), such overdue amount shall accrue
interest at 2% per annum in addition to the interest rate otherwise applicable
thereto. Cost and Yield Customary for transactions and facilities of this type,
including, without limitation, Protection: in respect of breakage or
redeployment costs incurred in connection with prepayments, changes in capital
adequacy and capital requirements or their interpretation, illegality,
unavailability, and reserves without proration or offset subject to exceptions
and limitations customary for transactions and facilities of this type. Taxes:
Novelis expects the initial Lenders to book the loans in jurisdictions with, or
in a manner giving rise to, zero U.S. federal withholding tax, unless, as a
result of a change in law after the date the applicable Lender provided a
binding commitment to fund the Short Term Loan, booking the loans in
jurisdictions with, or in a manner giving rise to, zero U.S. federal withholding
tax would, in the Lender’s reasonable judgment, subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. The terms of the Short Term Loan will
contain gross-up provisions for withholding taxes solely to the extent such
withholding taxes are applicable to changes in law following the earlier of (1)
the date applicable Lender provided a binding commitment to a member of the
Novelis Group to fund the Short Term Loans and (2) the date the applicable
Lender acquired its interest in the Short Term Loan (including an acquisition of
an interest in the Short Term Loan pursuant to an assignment). In addition to
the gross-up set forth in the preceding sentence for changes in law after the
date of an assignment, in the case of an assignment of the Short Term Loan, an
assignee Lender shall also be entitled to a gross-up for withholding taxes to
the extent such Lender’s assignor was entitled to a gross-up for withholding
taxes immediately prior to the assignment; provided that, for the avoidance of
doubt, no assignee shall be entitled to any such gross-up for withholding taxes
in excess of the withholding taxes to which such assignee is subject. Novelis’s
obligation to provide any gross-up for U.S. federal withholding taxes shall be
subject to the applicable lender providing U.S. federal tax forms customarily
required to be delivered by lenders pursuant to U.S. loan agreements, including
applicable Forms W-8 or W-9, which would reduce or eliminate U.S. federal
withholding tax, to the extent the applicable lender is legally entitled to
provide such forms. Novelis’s obligation to provide any gross- up for non-U.S.
withholding taxes shall be subject to the applicable lender providing non-U.S.
tax forms reasonably requested by Novelis which would reduce or eliminate
non-U.S. withholding tax, provided, however, that the submission of such
non-U.S. tax forms shall not be required if in the lender’s reasonable judgment
the completion, execution or submission of any such forms would subject such
lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such lender. In the event Novelis
is required to pay any withholding taxes with respect to interest and fees with
respect to Short Term Loans held by any Lender and such Lender is not grossed-up
for such taxes pursuant to the provisions described herein, Novelis will provide
such Lender with a certificate confirming the amount of such withholding taxes
paid. Page 4 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter043.jpg]
The borrower under the Short Term Loan shall be a United States person as
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, and shall
represent to the Lenders that interest and other payments under the Short Term
Loan documents are not subject to any non-U.S. withholding taxes. D. OTHER TERMS
Documentation: The Short Term Loan will be made available under a loan agreement
(the “Short Term Loan Agreement”) based on the documentation for the Closing
Date Existing Term Loan Facility except (i) as expressly set forth herein, (ii)
other changes to remove provisions related to security to reflect the unsecured
nature of the facility as mutually agreed between the Borrower and the MLAs and
(iii) deletion of Section 6.11(a) of the Closing Date Existing Term Loan
Facility. Additional documentation will include guarantees and other related
documents usual for transactions of this type and (where applicable) consistent
with the equivalent documentation delivered in connection with the Closing Date
Existing Term Loan Facility (together with the Short Term Loan Agreement, the
“Credit Documentation”). Letter of Comfort: A Letter of Comfort in the form
attached as Annex A to this term sheet (“LoC”) shall be delivered to the
Administrative Agent and the Lenders from the Sponsor on or prior to the Closing
Date, which letter shall have been approved by the Sponsor’s board of directors
prior to the date that it is delivered. Signing Date: The date of execution,
delivery and effectiveness of the credit agreement in respect of the Short Term
Loan (the “Signing Date”). Closing Date: The date of borrowing of the term loans
under the Short Term Loan (the “Closing Date”), which date shall be at least two
business days after the Signing Date. Conditions The conditions precedent to the
effectiveness of the Short Term Loan shall be Precedent to Signing consistent
with the conditions precedent to the effective date set forth in the Date:
Existing Term Loan Facility, as modified as set forth below and opposite the
heading “Documentation” above, and shall be limited to: (a) on or prior to
February 28, 2019, the negotiation, execution and delivery of the Short Term
Loan Agreement on terms and subject to conditions consistent with the Commitment
Letter and this term sheet or otherwise reasonably satisfactory to the MLAs; (b)
all “know your customer” requirements shall be completed; (c) the Administrative
Agent shall have received executed copies of (i) the Term Loan Amendment and all
documents and certificates executed and delivered in connection therewith, which
shall be in full force and effect and all conditions precedent to the
effectiveness of the amendments set forth therein shall have been satisfied, and
(ii) the loan documents in respect of the Incremental Facility that are required
to be delivered on the effective date of the Incremental Facility pursuant to
the terms thereof, which shall be in full force and effect and all conditions
precedent to the signing date set forth therein shall have been satisfied; Page
5 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter044.jpg]
(d) all fees required to be paid by the Loan Parties on the effective date of
the Short Term Loan Agreement and, to the extent invoiced at least one business
day prior to such date, all reasonable and documented out-of- pocket expenses
required to be reimbursed by the Company to the Finance Parties and their
representatives and counsel in connection with the Transactions shall have been
paid; (e) satisfactory solvency certification; (f) all of the representations
and warranties in the Credit Documentation shall be true and correct as of the
Signing Date; (g) no default or event of default under the Short Term Loan shall
have occurred and be continuing or would result from the effectiveness of the
Short Term Loan Agreement; (h) legal opinions from counsel to the Loan Parties
in each applicable jurisdiction (or, in the case of loan documents governed by,
or entities organized under, the laws of the United Arab Emirates or the Dubai
International Financial Centre, counsel to the Administrative Agent), documents
and other instruments and certificates as are customary for transactions of this
type or as the MLAs may reasonably request, including, without limitation, (i)
customary evidence of authority from each Loan Party, (ii) customary officer’s
certificates from each Loan Party, (iii) certified copies of organizational or
constitutional documents for each Loan Party together with a certified
incumbency and specimen signature of each officer or authorized signatory for
each Loan Party and (iv) good standing certificates (to the extent applicable)
in the respective jurisdictions of organization of each Loan Party, each in form
and substance reasonably satisfactory to the MLAs; (i) compliance with all
material requirements of law, including Regulations T, U and X of the Board of
Governors of the Federal Reserve System of the United States; (j) evidence that
all approvals of governmental authorities and third parties necessary to execute
and deliver the documentation required to be delivered hereunder on the Signing
Date and to perform all obligations thereunder, in each case shall have been
obtained and shall be in full force and effect; (k) absence of any governmental
or judicial action, actual or threatened, that has or would have, singly or in
the aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the transactions contemplated by the Short Term Loan;
(l) receipt of a process agent appointment letter in respect of the Loan
Parties; and (m) since March 31, 2018 through the Signing Date, there has been
no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect (to be defined in a manner consistent with the definition in the
Closing Date Existing Term Loan Facility) on Holdings and its subsidiaries. Page
6 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter045.jpg]
Conditions The conditions precedent to the obligation of each Lender to advance
loans Precedent to under the Short Term Loan shall be consistent with the
conditions precedent Drawdown: (other than the conditions precedent to the
effective date) and post-closing covenants (without regard to the post-closing
time periods described therein unless otherwise agreed by the Lenders) set forth
in the Existing Term Loan Facility, as modified as set forth below and opposite
the heading “Documentation” above, and shall be limited to: (a) the Termination
Date shall not have occurred; (b) the Signing Date shall have occurred; (c) the
Administrative Agent shall have received a borrowing request in respect of the
Short Term Loan; (d) if the Incremental Facility is funded on the Closing Date,
the Administrative Agent shall have received certified copies of each definitive
agreement in respect of the Incremental Facility required to be delivered on the
date that the loans are funded under the Incremental Facility pursuant to the
terms thereof, each of which shall be in full force and effect and all
conditions precedent to the funding of the Incremental Facility shall have been
satisfied (or will be satisfied concurrently with the funding of the Incremental
Facility); (e) all “know your customer” requirements shall be completed; (f) all
guarantees, including foreign guarantees, reaffirmation agreements and other
Credit Documentation shall be executed and delivered to the Administrative Agent
to the extent not provided on the Signing Date, each in form and substance
satisfactory to the MLAs; (g) an amendment to, or amendment and restatement of,
the Borrower’s senior revolving credit facility (the “ABL Facility”) shall have
been executed and delivered, the terms of which shall, among other things,
permit the Acquisition, the Short Term Loan, and the Permitted Reorganization
(as defined in the Closing Date Existing Term Loan Facility) (to the extent that
the ABL Facility has not been restated, refinanced or otherwise replaced prior
to such time) (the “ABL Amendment”) and the Term Loan Amendment shall be in full
force and effect and all conditions precedent to the effectiveness of the
amendments set forth in each of the foregoing shall have been satisfied;
provided that, to the extent that the ABL Facility has been restated, refinanced
or otherwise replaced to the extent not prohibited by the Credit Documentation,
such documents shall be in full force and effect and all conditions precedent to
the effectiveness of the terms thereof shall have been satisfied, and such
documents shall, among other things, permit the Acquisition, the Short Term
Loan, and the Permitted Reorganization; (h) the Administrative Agent shall have
received executed copies of the ABL Amendment and all documents and certificates
executed and delivered in connection therewith (and, to the extent applicable,
copies of all documents that restate, refinance or otherwise replace the ABL
Facility); (i) the Administrative Agent shall have received the following
financial Page 7 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter046.jpg]
statements and forecasts: (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Novelis Group
(x) as of and for the three most recent fiscal years ended at least 90 days
prior to the funding of the Short Term Loan, audited by and accompanied by the
unqualified opinion of PricewaterhouseCoopers, and (y) as of and for each fiscal
quarter ended after the end of the most recently ended fiscal year for which
financial statements have been provided and at least 45 days prior to the
funding date of the Short Term Loan (which requirement may be satisfied by
providing links to such information on the website of the U.S. Securities and
Exchange Commission, so long as such information complies with the requirements
of this clause (i)); (ii) the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Target and its
subsidiaries (x) as of and for the three most recent fiscal years ended at least
90 days prior to the funding of the Short Term Loan, audited by and accompanied
by the unqualified opinion of an independent certified public accounting firm of
nationally recognized standing, and (y) as of and for each fiscal quarter ended
after the end of the most recently ended fiscal year for which financial
statements have been provided and at least 45 days prior to the funding date of
the Short Term Loan (which requirement may be satisfied by providing links to
such information on the website of the U.S. Securities and Exchange Commission,
so long as such information complies with the requirements of this clause (ii));
(iii) the forecasts of financial performance of the Novelis Group and the Target
covering the period commencing with the most recent fiscal quarter ended at
least 45 days prior to the funding date of the Short Term Loan and ending on the
date that is five years after such date, which forecasts shall have been
prepared in good faith by the Novelis Group and based on assumptions believed by
the Novelis Group to be reasonable, it being understood that any such forecasts
may vary from actual results and such variations could be material; and (iv) pro
forma financial statements after giving effect to the Acquisition as of and for
the most recent fiscal year ended at least 90 days prior to the funding date of
the Short Term Loan, and as of and for each fiscal quarter ended after the end
of such fiscal year and at least 45 days prior to the funding date of the Short
Term Loan; (j) all fees required to be paid by the Loan Parties on the date that
the Short Term Loan is funded and, to the extent invoiced at least one business
day prior to such date, all reasonable and documented out-of-pocket expenses
required to be reimbursed by the Company to the Finance Parties and their
representatives and counsel in connection with the Transactions shall have been
paid; (k) the Administrative Agent shall have received evidence reasonably
satisfactory to it that all loans and other accrued and outstanding obligations
under the documents in respect of the Target Indebtedness (other than
indebtedness permitted under the Closing Date Existing Page 8 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter047.jpg]
Term Loan Facility) have been repaid in full, all commitments thereunder have
been terminated, and all security interests in connection therewith have been
released, or, in the case of each of the foregoing, will be repaid in full,
terminated and released, as applicable, substantially concurrently with the
funding of the loans under the Incremental Facility on the Closing Date after
giving effect to the application of proceeds thereof; (l) on the date that the
Short Term Loan is funded, the Acquisition shall be consummated substantially
concurrently with the funding of the Short Term Loans in all material respects
in accordance with the terms described in the Merger Agreement as in effect on
July 26, 2018 without giving effect to any amendments thereto or any consents or
waivers that, in any such case, are materially adverse to the Lenders in their
capacities as such, without the consent of the MLAs (it being understood that
(i) any modification, amendment, consent or waiver to the definition of
“Material Adverse Effect” in the Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Merger Agreement) shall be
deemed to be materially adverse to the Lenders and the Administrative Agent,
(ii) any decrease in the purchase price payable under the Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such decrease
does not exceed 10% of the consideration contemplated to be paid under the
Merger Agreement as of July 26, 2018 and (iii) any increase in the purchase
price contemplated to be paid under the Merger Agreement shall not be deemed to
be materially adverse to the Lenders, so long as such increase is funded by
additional common equity contributions to the Novelis Group). For the avoidance
of doubt, adjustments to working capital in accordance with the terms of the
Merger Agreement shall not constitute an increase or decrease in purchase price
for purposes of this paragraph; (m) the LoC shall have been executed and
delivered by the Sponsor to the Administrative Agent; (n) immediately after
giving effect to the consummation of the Acquisition, the Target and its
subsidiaries (other than subsidiaries that would not be required to become
guarantors pursuant to the terms of the Closing Date Existing Term Loan
Facility) will join the credit agreement in respect of the Short Term Loan as
guarantors (or in the case of the Target, as Borrower) and shall execute and
deliver (or cause to be executed and delivered) all other Credit Documentation,
certificates and opinions consistent with the Credit Documentation, certificates
and opinions delivered by the Loan Parties (other than the Target and its
subsidiaries) on or prior to such date or as otherwise was required in
connection with the original closing of the Existing Term Loan Facility (other
than Credit Documentation related to the creation or perfection of security in
any collateral); (o) satisfactory solvency certification; Page 9 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter048.jpg]
(p) subject to the proviso below, all of the representations and warranties in
the Credit Documentation shall be true and correct as of the Closing Date; (q)
subject to the proviso below, no default or event of default under the Short
Term Loan shall have occurred and be continuing or would result from the funding
of the Short Term Loan; (r) legal opinions from counsel to the Loan Parties in
each applicable jurisdiction (or, in the case of loan documents governed by, or
entities organized under, the laws of the United Arab Emirates or the Dubai
International Financial Centre, counsel to the Administrative Agent), documents
and other instruments and certificates as are customary for transactions of this
type or as the MLAs may reasonably request (including, without limitation, (i)
customary evidence of authority from each Loan Party, (ii) customary officer’s
certificates from each Loan Party, (iii) certified copies of organizational or
constitutional documents for each Loan Party together with a certified
incumbency and specimen signature of each officer or authorized signatory for
each Loan Party and (iv) good standing certificates (to the extent applicable)
in the respective jurisdictions of organization of each Loan Party), each in
form and substance reasonably satisfactory to the MLAs; (s) after giving effect
to the Transactions and the other transactions contemplated hereby, the Novelis
Group shall not have outstanding any indebtedness or preferred stock other than
Indebtedness permitted by the Credit Documentation; (t) compliance with all
material requirements of law, including Regulations T, U and X of the Board of
Governors of the Federal Reserve System of the United States; (u) evidence that
all approvals of governmental authorities and third parties necessary to
consummate the transactions contemplated by the Short Term Loan have been
obtained and are in full force and effect; (v) absence of any governmental or
judicial action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the transactions contemplated by the Short Term Loan;
(w) receipt of tax withholding certificates confirming FATCA compliance from the
Lenders; (x) receipt of a process agent appointment letter in respect of the
Target and its subsidiaries that are required to become Loan Parties; (y) no
order, judgment or decree of any governmental authority shall purport to
restrain any Lender from funding the Short Term Loan, and no injunction or
restraining order shall have been issued, shall be pending or noticed with
respect to any action, suit or proceeding seeking to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated by the Short Term Loan or the making of loans
thereunder; and Page 10 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter049.jpg]
(z) since March 31, 2018 through the Closing Date, there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect on
Holdings and its subsidiaries, after giving effect to the Acquisition. provided
that, notwithstanding anything to the contrary herein or in the Closing Date
Existing Term Loan Facility, solely with respect to the Target and its
subsidiaries, the only representations the accuracy of which shall be a
condition precedent to the funding of the Short Term Loan shall be (i) such of
the representations made by the Target in the Merger Agreement as are material
to the interests of the MLAs and the Lenders, but only to the extent that the
Company or its affiliates have the right (taking into account any applicable
cure periods) to terminate its or its affiliates’ obligations (or refuse to
consummate the Acquisition) under the Merger Agreement as a result of the
failure of such representations to be true and correct or to otherwise satisfy
the standard set forth in the Merger Agreement (the “Acquisition Agreement
Representations”) and (ii) the representations and warranties contained in the
Credit Documentation relating to organizational power and authority (solely as
to execution, delivery and performance of the applicable Credit Documentation);
the due authorization, execution, delivery and enforceability of the Credit
Documentation; the incurrence of the loans by the Borrower, the provision of the
guarantees by the Guarantors not conflicting with the organizational documents
of the applicable person; solvency; and no violation of the Federal Reserve
margin regulations, anti-terrorism laws (including the Patriot Act), sanctions
(including OFAC), anti-money laundering laws, and anti-corruption laws
(including the Foreign Corrupt Practices Act); the Investment Company Act; and
beneficial ownership. Voluntary The Short Term Loan may be repaid, and the
commitments under the Short Prepayments and Term Loan may be reduced, in whole,
or in part, at any time and from time to Commitment time, in the Borrower’s sole
discretion. Reductions: Any Voluntary Prepayment shall be made with accrued
interest on the amount prepaid and without premium or penalty, except breakage
costs if not made on the last day of an Interest Period. Mandatory Mandatory
prepayments shall be made in an amount equal to the net cash Prepayments:
proceeds of debt and equity raised by the Novelis Group on or after the Closing
Date (subject to agreed exceptions). Net cash proceeds in respect of asset
sales, casualty losses, or condemnations on or after the Closing Date (subject
to agreed exceptions) shall be applied to repay Short Term Loans, but only to
the extent any funds remain after making any mandatory prepayments owed under
the Term Loan Facility and ABL Facility, and subject to any sharing of any
application of such proceeds that may be required under notes issued by the Page
11 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter050.jpg]
Novelis Group. The Credit Documentation shall permit mandatory prepayments with
the proceeds of Specified Divestitures to be applied pro rata to loans under the
Term Loan Facility and loans under the Short Term Loan.1 “Specified
Divestitures” means the sale, transfer or other disposition of assets of the
Target, any of its subsidiaries, Holdings, or any of its subsidiaries required
in connection with obtaining regulatory (including antitrust) approval for the
Acquisition, whether or not such sale, transfer or other disposition occurs
prior to or after the consummation of the Acquisition. Any Mandatory Prepayment
shall be made with accrued interest on the amount prepaid and without premium or
penalty, except breakage costs if not made on the last day of an Interest
Period. Representations and Consistent with those under the Closing Date
Existing Term Loan Facility, as Warranties: modified as set forth opposite the
heading “Documentation” above (and where relevant, applicable to the Short Term
Loans), limited to the following: organizational existence and good standing;
powers; authorization; enforceability; no conflict with organizational
documents, law or material contractual obligations; applicable governmental
approvals and consents; accuracy and completeness of historical financial
statements; pro forma financial statements and forecasts; absence of a material
adverse effect; ownership of properties; intellectual property; equity interests
and subsidiaries; litigation; compliance with laws and agreements; federal
reserve regulations; Investment Company Act; use of proceeds; taxes; no material
misstatements; labor matters; solvency; employee benefit plans; environmental
matters; insurance; material indebtedness documents; anti-terrorism law,
sanctions, anti-money laundering law and anti-corruption law; location of
material inventory and equipment; senior notes; material indebtedness; centre of
main interests and establishments; holding and dormant companies; status as
non-EEA financial institutions; Federal Power Act and Interstate Commerce Act;
beneficial ownership. Affirmative Consistent with those under the Closing Date
Existing Term Loan Facility, as Covenants: modified as set forth opposite the
heading “Documentation” above (and where relevant, applicable to the Short Term
Loans), limited to the following: delivery of financial statements, reports,
compliance certificates, etc.; notices of defaults, litigation, other adverse
events, etc.; maintenance of existence; continuation of businesses and
maintenance of properties; compliance with law and procedures designed to ensure
compliance with anti-corruption laws; maintenance of insurance; payment of
taxes; employee benefits; maintaining records; access to properties and
inspections; annual meetings; use of proceeds; compliance with environmental
laws; environmental reports; additional guarantors; further assurances;
information regarding assets; affirmative covenants with respect to leases;
post-closing covenants; and designation of subsidiaries. 1 The description of
the this mandatory prepayment provision gives effect to proposed amendments to
the Existing Term Loan Facility that are currently under consideration by the
lenders under the Existing Term Loan Facility. Page 12 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter051.jpg]
Negative Covenants: Consistent with those under the Closing Date Existing Term
Loan Facility, as modified as set forth opposite the heading “Documentation”
above, limited to the following: limitations on indebtedness; limitations on
liens; limitations on sale and leaseback transactions; limitations on
investments, loans and advances; limitations on mergers, amalgamations and
consolidations; limitations on asset sales; limitations on cash pooling
arrangements; limitations on dividends; limitations on transactions with
affiliates; most favored nation in respect of third lien credit agreements ;
limitations on prepayments of other indebtedness; limitations on modifications
of organizational documents and other documents; limitations on certain
restrictions on restricted subsidiaries; limitations on issuance of disqualified
capital stock; limitations on changes to the business; limitations on accounting
changes; limitations on changes in fiscal year; limitations on using the
proceeds of loans to purchase margin stock; no further negative pledge;
limitations on actions in violation of anti-terrorism laws anti- money
laundering laws; and limitations on transactions with embargoed persons and
sanctions. Financial Covenant: Consistent with the financial covenant under the
Closing Date Existing Term Loan Facility, limited to a maximum consolidated
Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Parent then last ended (in each case taken as one
accounting period), of no greater than 3.50 to 1.00. For purposes of determining
compliance with the Senior Secured Net Leverage Ratio for any such period, the
net cash proceeds of any capital contribution by Sponsor or its affiliates to
Holdings or the issuance of Qualified Capital Stock (to be defined in a manner
consistent with the Closing Date Existing Term Loan Facility) by Holdings to
Sponsor or its affiliates (which proceeds are immediately contributed to the
Parent) after the end of the last quarter in such period and on or prior to the
day that is 10 days after the day on which financial statements are required to
be delivered for such quarter will, at the request of the Borrower, be added to
the amount of Consolidated EBITDA (to be defined in a manner consistent with the
Closing Date Existing Term Loan Facility) for the purpose of determining
compliance with financial covenants at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be a period of at least
two quarters in which no Specified Equity Contribution is made, (b) there shall
be no more than an aggregate of four Specified Equity Contributions, (c) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Borrower to be in compliance with the financial covenant
and (d) all Specified Equity Contributions shall be disregarded for purposes of
determining any available baskets or thresholds and shall not result in any
adjustment to any amounts or calculations other than the amount of Consolidated
EBITDA described above. Unrestricted Subject to limitations on loans, advances,
guarantees and other investments in or Subsidiaries: transactions with,
unrestricted subsidiaries, the Parent will be permitted to designate any
existing or subsequently acquired or organized subsidiary as an “Unrestricted
Subsidiary” (so long as (i) immediately before and after such designation, no
default or event of default has occurred and is continuing, (ii) the Page 13 of
18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter052.jpg]
Parent is in pro forma compliance with the Financial Covenant, and (iii) the
consolidated interest coverage ratio for the most recently ended four fiscal
quarters for which financial statements have been delivered would have been at
least 2.00 to 1.00, determined on a pro forma basis) and subsequently re-
designate any such unrestricted subsidiary as a restricted subsidiary.
Unrestricted Subsidiaries will not be subject to the representation and
warranty, affirmative or negative covenant or event of default provisions of the
Short Term Loan and the assets, results of operations and indebtedness of
Unrestricted Subsidiaries will not be taken into account for purposes of
determining compliance with the financial covenants contained in the Short Term
Loan. Once an unrestricted subsidiary is re-designated as a restricted
subsidiary, it may not be re-designated as an unrestricted subsidiary. The fair
market value of an unrestricted subsidiary on the date of its designation will
constitute an investment as of such date that will be required to be permitted
under the Short Term Loan facility; provided that the aggregate fair market
value of all subsidiaries so designated may not exceed US$500,000,000. IFRS
Reporting: The Parent shall be permitted to convert to IFRS financial reporting;
provided that if and to the extent the Parent converts to IFRS (i) such
conversion shall be treated as a change in GAAP, (ii) at the time of such
conversion, the Parent shall deliver to the Administrative Agent a schedule
reconciling the differences between GAAP and IFRS with respect to such financial
statements covering the four fiscal quarter period prior to such conversion,
(iii) promptly following the Parent’s notice to the Administrative Agent to the
effect that it is converting to IFRS reporting, the Parent, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the Short Term Loan
facility credit agreement to reset the financial definitions to reflect the same
economic terms as are in effect prior to such conversion and (iv) until the
amendment referred to in clause (iii) above is effective, compliance with
financial covenants shall continue to be determined in accordance with GAAP and,
upon request of the Administrative Agent, the Parent shall provide reasonably
detailed backup for the financial covenant calculations. Events of Default:
Consistent with those in the Closing Date Existing Term Loan Facility, as
modified as set forth below and opposite the heading “Documentation” above ( and
where relevant, applicable to the Short Term Loans), limited to the following:
nonpayment of principal when due; nonpayment of interest, fees and other amounts
when due; incorrectness of representations and warranties in any material
respect when made or deemed made; violation of covenants; cross default and
cross acceleration to material indebtedness (provided, in the case of the ABL
Facility, breach of the financial maintenance covenant contained therein shall
be subject to cross acceleration, and not cross default); bankruptcy, insolvency
proceedings, etc.; inability to pay debts, etc.; material unsatisfied judgments;
ERISA events; actual or asserted invalidity of loan documents; change of control
(including if Parent ceases to be the beneficial owner and the direct or
indirect owner of 100% of the equity interests of the Borrower); and prohibition
or restraint on the conduct of the business that could reasonably be expected to
result in a material adverse effect; provided that the cross- acceleration Event
of Default shall be expanded to also apply to the Sponsor in respect of
indebtedness the aggregate dollar equivalent amount of which Page 14 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter053.jpg]
exceeds $100,000,000. Assignments: Assignments of commitments under the Short
Term Loan facility and Short Term Loans may be made to banks or financial
institutions or to a trust, fund or other entity which is regularly engaged in
or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets, in a minimum amount equal to US$1,000,000
or such lesser amount held by the assigning lender, with the consent of the
Borrower, not to be unreasonably withheld; provided that no such consent will be
required if (i) an event of default has occurred and is continuing or (ii) the
assignment is to a Lender, an affiliate of a Lender or an Approved Fund (defined
in a manner consistent with the Closing Date Existing Term Loan Facility);
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object by written notice to the Administrative Agent
within five business days after receiving notice thereof. An assignment fee in
the amount of US$3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent in its sole discretion. Each Lender will also
have the right, without consent of the Borrower or the Administrative Agent, to
assign as security all or part of its rights under the Short Term Loan to any
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations under the Credit Documentation or
substitute any such pledgee or assignee for such Lender as a party to the Credit
Documentation. Assignments to Disqualified Institutions (as defined below) shall
not be permitted. “Disqualified Institution” shall mean, on any date, (a) any
Sanctioned Person (to be defined in a manner consistent with the Closing Date
Existing Term Loan Facility) and (b) any other person that is a direct
competitor of the Parent (other than a person described in clause (a) or (b) of
the definition of Known Affiliate (as defined below) or a Known Affiliate of a
competitor, which person has been designated by the Parent as a “Disqualified
Institution” by written notice to the Administrative Agent from time to time
after the 90th day following the original closing date under the Existing Term
Loan Facility; provided that “Disqualified Institutions” shall exclude any
person that the Parent has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time. “Known Affiliate” of any person shall mean, as to such person, known
affiliates readily identifiable by name, but excluding any affiliate (a) that is
a bona fide debt fund or investment vehicle that is primarily engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which the Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
or (b) that is a banking or lending institution engaged in the business of
making loans. Waivers and Substantially similar to the waivers and amendments
section of the Closing Date Amendments: Existing Term Loan Facility, including
requirements for the approval of Lenders Page 15 of 18 1117181.04F-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter054.jpg]
holding more than 50% of the aggregate amount of the loans and commitments under
the Short Term Loans (“Required Lenders”) (with certain amendments and waivers
also requiring class votes), except that the consent of each directly affected
Lender shall also be required with respect to items consistent with the Closing
Date Existing Term Loan Facility, including, among other things, (a) increases
in the commitment of such Lender, (b) reductions of principal, interest or fees
payable to such Lender and (c) extensions of final maturity of the loans or
commitments of such Lender, and the consent of all Lenders shall be required
with respect to any waiver or amendment of any provision of the LoC and
otherwise with respect to items consistent with the Closing Date Existing Term
Loan Facility, including, among other things, releases of all or substantially
all of the subsidiary guarantors from their Guarantees. Voting rights of
defaulting lenders will be limited in a customary manner. Replacement of Same as
under the Closing Date Existing Term Loan Facility, including the ability
Lenders: of the Borrower to replace “non-consenting Lenders” and “defaulting
lenders”. Indemnification: The Borrower will indemnify and hold harmless the
Administrative Agent, the MLAs, each Lender and their respective affiliates and
their partners, directors, officers, employees, agents and advisors from and
against all losses, claims, damages, liabilities and expenses arising out of or
relating to the Short Term Loan, any other aspect of the transactions
contemplated hereby, and the Borrower’s use of the proceeds of any loans made
under the Short Term Loan, including, but not limited to, reasonable attorneys’
fees and settlement costs. This indemnification shall survive and continue for
the benefit of all such persons or entities. Expenses: The Borrower will pay all
reasonable costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all Credit Documentation, including,
without limitation, the legal fees of one primary counsel (plus local counsel in
each applicable jurisdiction) to the Administrative Agent and the MLAs. The
Borrower will also pay the expenses of the Administrative Agent and each Lender
in connection with the enforcement of any of the Credit Documentation (provided
that such expenses shall include the costs of one primary counsel to the
Administrative Agent and one primary counsel to all other Lenders, collectively,
plus, in each case, applicable local counsel). E. ADDITIONAL TERMS Governing
Law: The laws of the State of New York; provided that certain guaranty documents
will be governed by the laws of the jurisdiction applicable to the relevant
guarantor. Counsel to the Skadden, Arps, Slate, Meagher & Flom LLP.
Administrative Agent and mandated Lead Arrangers: Page 16 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter055.jpg]
Annex A : Form of Letter of Comfort [HINDALCO INDUSTRIES LIMITED LETTERHEAD] To:
[***insert Banks’ names***] [***insert address***] [***] 20 [***] Dear Sirs,
Hindalco Industries Limited (“we” or “Hindalco”) confirms that: (a) we are aware
that you and/or your various branches, affiliates, subsidiaries and associate
banks (together the "Banks", which expression shall include its novatees,
transferees, successors and assignees), pursuant to that certain Credit
Agreement, dated as of [date] (the "Short Term Loan Agreement"), among the
Borrower (as defined below), Novelis Inc., as a Guarantor, the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Standard Chartered Bank, as administrative agent, have agreed to provide a
senior unsecured short term loan facility in the amount of up to $1,500,000,000
(the "Short Term Credit Facility") to our indirect subsidiary, the Borrower, a
wholly-owned subsidiary of Novelis Inc., in connection with the acquisition of
Aleris Corporation by Novelis Inc. As used herein: (i) Borrower” means, (x)
Novelis Acquisitions LLC or (y) immediately after giving effect to the merger of
Novelis Acquisitions LLC with and into Aleris Corporation in connection with the
Acquisition, Aleris Corporation; and (ii) Novelis Group” means AV Metals Inc.
(or, following the Permitted Reorganization (as defined in the Short Term Loan
Agreement), AV Minerals (Netherlands) N.V.) and its subsidiaries. (b) we will
not directly or indirectly dispose of any shares in, or permit any modification
in the share capital of, AV Minerals (Netherlands) N.V. (the holding company for
the Novelis Group) in a manner that results in Hindalco ceasing to own and
control a majority of the equity interests (determined by voting control and
economics) in AV Minerals (Netherlands) N.V. without first having received your
written consent or having ensured that the Borrower’s liability to the Banks
pursuant to the Short Term Loan Agreement is unconditionally and irrevocably
paid and discharged in full; (c) we will do whatever is necessary in order to
ensure that the Novelis Group continues to conduct its business, thus enabling
the Borrower (and any of its successors or assigns) to meet its obligations
arising under the Short Term Loan Agreement; and (d) if we violate our
obligations under this letter agreement in any way, we will promptly initiate
discussions with the Banks regarding the immediate repayment of the obligations
of the Borrower and the Guarantors under the Short Term Credit Facility. We
further confirm that this letter applies to you and to any of your associate
banks, assignees, novatees and transferees in respect of your and their
respective obligations under the Short Term Loan Agreement. This letter is
intended to be a letter of comfort and not a guarantee of the Short Term Loan
Agreement. A copy of the resolutions of the board of directors of Hindalco
Industries Limited dated [__] authorizing the execution, delivery and
performance by Hindalco of this letter agreement and its obligations under this
letter agreement is attached hereto. Page 17 of 18 1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter056.jpg]
Yours faithfully, HINDALCO INDUSTRIES LIMITED By Name: Title: Page 18 of 18
1117181.04F-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter057.jpg]
EXHIBIT C – Senior Secured Incremental Facility SUMMARY OF PRINCIPAL TERMS AND
CONDITIONS Capitalized terms used but not defined herein shall have the meanings
given to them in the Commitment Letter to which this term sheet (“Term Sheet”)
is attached, or the Fee Letter (as defined therein), as applicable. A.
TRANSACTION OVERVIEW Incremental Before the consummation of the Acquisition (as
defined below): Novelis Borrower (the Acquisitions LLC, a Delaware limited
liability company, which is wholly owned “Borrower”): and controlled, directly
or indirectly, by the Parent (as defined below). Immediately after giving effect
to the merger of Novelis Acquisitions LLC with and into the Target (as defined
below) in connection with the Acquisition: the Target, which shall be wholly
owned and controlled, directly or indirectly, by the Parent. Parent (the Before
the Designated Holdco Effective Date (as defined in the Closing Date “Parent”):
Existing Term Loan Facility): Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act, which is wholly owned and controlled, directly
or indirectly, by the Sponsor. After the Designated Holdco Effective Date: UK
Holdco (as defined in the Amendment Term Sheet). “Existing Term Loan Facility”
means that certain Credit Agreement, dated as of January 10, 2017, among Novelis
Inc., as borrower, the guarantors party thereto, the lenders party thereto,
Standard Chartered Bank as administrative agent for the term loan lenders and as
collateral agent for the secured parties (as amended, modified, supplemented or
restated prior to the date of the Commitment Letter); “Closing Date Existing
Term Loan Facility” means the Existing Term Loan Facility, as amended by an
amendment that, among other things, would include the terms set forth in the
Amendment Term Sheet (the “Term Loan Amendment”); “Term Loan Facility” means the
Closing Date Existing Term Loan Facility as modified in connection with the
Incremental Facility. Existing Term Loan Novelis Inc., a corporation amalgamated
under the Canada Business Borrower (the Corporations Act. “Company”): Novelis
Group: Holdings (as defined below) and its restricted subsidiaries. Sponsor:
Hindalco Industries Limited, an entity incorporated in India which is controlled
by the Promoters. Promoters: A V Birla Group. Guarantors: AV Metals Inc., a
corporation amalgamated under the Canada Business Corporations Act (or, if
required to become a guarantor under the terms of the Closing Date Existing Term
Loan Facility), AV Minerals (Netherlands) N.V., a company organized under the
laws of the Netherlands (“AV Minerals”)) (“Holdings”), Parent and each of the
Parent’s direct and indirect subsidiaries (including the Target and its
subsidiaries upon consummation of the Acquisition), subject to customary
exceptions consistent with the Closing Date Existing Term Loan Facility,
including immaterial subsidiaries, unrestricted subsidiaries and Page 1 of 20
1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter058.jpg]
subsidiaries prohibited from providing such a guaranty under applicable legal
restrictions. Loan Parties: The Borrower and the Guarantors (the “Loan
Parties”). Target: Aleris Corporation, a Delaware corporation (the “Target”).
Target Group: Target and all of its subsidiaries. Transactions: The Borrower
intends to acquire (the “Acquisition”) the Target pursuant to the terms of that
certain Agreement and Plan of Merger, dated as of July 26, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”), among the Company, the Borrower, the Target, and OCM Opportunities
ALS Holdings, L.P., a Delaware limited partnership (the “Stockholders
Representative”), repay certain indebtedness of the Target and its subsidiaries
in connection with the Acquisition (the “Target Indebtedness”), and to pay all
fees, costs and expenses in connection with the foregoing (collectively, the
“Transactions”). Mandated Lead The Mandated Lead Arrangers named in the
Commitment Letter (collectively, the Arrangers, “MLAs”). Bookrunners and
Underwriters: Administrative Standard Chartered Bank. Agent: Collateral Agent
(the Standard Chartered Bank. “Collateral Agent”) Documentation ABN AMRO Capital
USA LLC and Citi. Agents: Lenders: As selected by the MLAs in consultation with
the Borrower. The Lenders, the MLAs, the Administrative Agent and the Collateral
Agent are together the “Finance Parties”. Short Term Loan: Up to
US$1,500,000,000 short term loan to be drawn by the Borrower for funding part of
the purchase consideration for the Acquisition, the refinancing of existing debt
of the Target Group and payment of fees and expenses (the “Short Term Loan”). B.
FACILITY Facility: Senior secured term loan facility (“Incremental Facility”).
Amount: Up to US$775,000,000. Availability Period: On and after the Signing Date
until the Termination Date. “Termination Date” means upon the first to occur of
(a) 5:00 p.m., New York City time, on February 28, 2020, (b) April 26, 2019, as
such date may be extended pursuant to Section 9.2(a) of the Merger Agreement
(without giving effect to any amendments thereto), (c) delivery of written
notice of termination of all of the commitments with respect to the Incremental
Facility by the Parent, (d) the date that the Merger Agreement is terminated in
accordance with its terms prior to the consummation of the Acquisition, (e) the
consummation of the Acquisition without the use of the Incremental Facility, and
(f) the Closing Date (after giving effect to Page 2 of 20 1117182.04E-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter059.jpg]
the funding of the loans under the Incremental Facility on such date). The
Borrower may elect whether or not to borrow under the Incremental Facility on
the Closing Date, and any such borrowing may be for all or any portion of the
commitments then available under the Incremental Facility. After giving effect
to the funding of any loans under the Incremental Facility on the Closing Date,
all undrawn commitments under the Incremental Facility shall immediately
terminate. Maturity Date: 5 years from date of the borrowing under the
Incremental Facility. Scheduled The Incremental Facility will be repayable prior
to final maturity in equal quarterly Amortization: installments in an aggregate
annual amount equal to 1% of the original principal amount of the Incremental
Facility, with the balance payable at final maturity (collectively, the
“Scheduled Amortization”). Purpose: a) Funding a portion of the consideration
paid to acquire the Target pursuant to the Merger Agreement; and b) The payment
of fees, costs and expenses incurred in connection with the Incremental
Facility, the Short Term Loan and the Acquisition. Credit The documentation
governing the Term Loan Facility (the “Credit Documentation: Documentation”)
shall be the same as the documentation governing the Closing Date Existing Term
Loan Facility except as expressly set forth herein. Signing Date: The date of
execution, delivery and effectiveness of the amendment to the Closing Date
Existing Term Loan Facility (or equivalent documentation), implementing the
Incremental Facility (the “Signing Date”). Closing Date: The date of borrowing
of the term loans under the Incremental Facility (the “Closing Date”), which
date shall be at least two business days after the Signing Date. Additional Each
of Novelis Inc. and the Borrower may, at its option, from time to time and on
Incremental one or more occasions, incur additional term loans in minimum
amounts of Facilities: US$25,000,000 (or the equivalent thereof in the lawful
currency of Canada, Euros, and the lawful currency of the United Kingdom (the
“Available Currencies”)) (any such term loans, an “Additional Incremental Term
Facility”); provided that the aggregate amount of Additional Incremental Term
Facilities shall not exceed the sum of (A) US$300,000,000 (or equivalent in
other Available Currencies) plus (B) an unlimited amount if, after giving effect
to such incurrence on a pro forma basis, the Senior Secured Net Leverage Ratio
(to be defined in a manner consistent with the definition in the Closing Date
Existing Term Loan Facility) shall not exceed 3.00 to 1.00 (provided that (x)
such net leverage ratio calculation will not give effect to any increase in cash
from the proceeds of the Additional Incremental Term Facility and (y) the
Borrower may elect to utilize either clause (A) or (B) (and may use clause (B)
(to the extent compliant therewith) prior to clause (A) in the case of a
concurrent use), at any time the applicable conditions are satisfied).
Additional Incremental Term Facilities (i) will rank pari passu in right of
payment and security with the Closing Date Existing Term Loan Facility and the
Incremental Facility, (ii) any Additional Incremental Term Facility will have a
final maturity no earlier than the latest maturity date of the term loan
facilities in effect under the Credit Documentation at such time, (iii) the
weighted average life to maturity of any Additional Incremental Term Facility
shall be no shorter than that of the term loan facilities in effect under the
Credit Documentation at such time, Page 3 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter060.jpg]
(iv) Additional Incremental Term Facilities shall share ratably in any
prepayments under the credit agreement, (v) no default or event of default shall
have occurred and be continuing or would result therefrom, (vi) the
representations and warranties shall be true and correct in all material
respects immediately prior to, and after giving effect to, the incurrence of
such Additional Incremental Term Facility, (vii) will bear interest with an
interest rate margin over LIBOR to be agreed between the applicable borrower and
the lenders under such Additional Incremental Facility, (viii) except as set
forth above with respect to maturity, weighted average life and interest rate
margin, any Additional Incremental Term Facility shall have the same terms and
conditions as the term loan facilities in effect under the Credit Documentation
at such time, and (ix) immediately after giving effect to the incremental loans
permitted to be made pursuant to such Additional Incremental Term Facility, the
Borrower shall be in compliance, on a pro forma basis, with the financial
covenant described below (provided that such net leverage ratio calculation will
not give effect to any increase in cash from the proceeds of the Additional
Incremental Term Facility), and the Borrower shall have delivered to the
Administrative Agent a certificate of a responsible officer setting forth in
reasonable detail the calculations demonstrating such compliance. The Borrower
may seek commitments in respect of an Additional Incremental Term Facility, in
its sole discretion from either existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) or from
additional banks, financial institutions and other institutional lenders or
investors who will become Lenders in connection therewith (“Additional Term
Lenders”) or from both existing Lenders and Additional Term Lenders.
Notwithstanding anything to the contrary contained herein, with respect to any
Additional Incremental Term Facility used in whole or in part to finance a
permitted acquisition, any conditions precedent related to the making and
accuracy of representations and warranties (other than customary “specified
representations”) or the absence of a default or event of default (other than
with respect to a payment or bankruptcy event of default) may be waived or
limited as agreed between the Borrower and the lenders providing such Additional
Incremental Term Facility without the consent of the Administrative Agent or any
existing Lender. C. PRICING Upfront Fee: 1.75% of the aggregate principal amount
of the loans funded under the Incremental Facility, which fee shall be earned,
due and payable in U.S. dollars on the date the Incremental Facility is funded.
No Upfront Fee will be payable on any unfunded portion of the commitments.
Commitment Fee: 0.36% per year (calculated based on a year of 360 days)
calculated on the undrawn and uncancelled amount of the commitments for the
Incremental Facility. Such fees shall accrue commencing with the Signing Date,
and are payable monthly (on the last business day of each calendar month) in
arrears prior to the Closing Date, on the Closing Date, and on the terminated
commitments for the Incremental Facility at the time a termination is effective,
in each case to the Lenders providing commitments for the Incremental Loan
Facility at the end of, or immediately prior to the end of, the applicable
period. Such fee shall be apportioned among the Lenders providing commitments
for the Incremental Facility during the applicable period. Page 4 of 20
1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter061.jpg]
Interest Rates: The interest rates per annum applicable to the Incremental
Facility will be LIBOR plus the Applicable Margin (as defined below). There will
be a LIBOR floor of 0.00%. “Applicable Margin” means 1.75% per annum. Interest
periods applicable to the Incremental Facility shall be 3 months or any other
period agreed between the Borrower and the Lenders (in relation to the relevant
loan);provided that, prior to the Syndication Termination Date, the Interest
Period shall be 1 month or such other period as agreed between the Borrower and
the Lenders. During the continuance of any payment default under the Credit
Documentation, such overdue amount shall accrue interest at 2% per annum in
addition to the interest rate otherwise applicable thereto. The Credit
Documentation will contain customary provisions relating to LIBOR market
disruption consistent with those in the Closing Date Existing Term Loan
Facility. Calculation of Other than calculations in respect of interest at the
Administrative Agent’s prime Interest and Fees: rate (which shall be made on the
basis of the actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of the actual
number of days elapsed in a 360 day year. Cost and Yield Customary for
transactions and facilities of this type, including, without limitation,
Protection: in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
subject to exceptions and limitations customary for transactions and facilities
of this type. Taxes:1 Novelis expects the initial Lenders to book the loans in
jurisdictions with, or in a manner giving rise to, zero U.S. federal withholding
tax, unless, as a result of a change in law after the date the applicable Lender
provided a binding commitment to fund the Incremental Facility, booking the
loans in jurisdictions with, or in a manner giving rise to, zero U.S. federal
withholding tax would, in the Lender’s reasonable judgment, subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. The terms of the Incremental
Facility will contain gross-up provisions for withholding taxes solely to the
extent such withholding taxes are applicable to changes in law following the
earlier of (1) the date the applicable Lender provided a binding commitment to a
member of the Novelis Group to fund the Incremental Facility and (2) the date
the applicable Lender acquired its interest in the Incremental Facility
(including an acquisition of an interest in the Incremental Facility pursuant to
an assignment). In addition to the gross-up set forth in the preceding sentence
for changes in law after the date of an assignment, in the case of an assignment
of the Incremental Facility, an assignee Lender shall also be entitled to a
gross-up for withholding taxes to the extent such Lender’s assignor was entitled
to a gross-up for withholding taxes pursuant to the provisions described above
immediately prior to the assignment; provided that, 1 NTD: For the avoidance of
doubt, the tax provisions set forth in this Term Sheet shall apply solely to the
Incremental Facility and shall not modify the terms of the Existing Term Loan
Facility. Page 5 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter062.jpg]
for the avoidance of doubt, no assignee shall be entitled to any such gross-up
for withholding taxes in excess of the withholding taxes to which such assignee
is subject. In addition, for any Lenders that join the Incremental Facility in
connection with the general syndication of the Incremental Facility between the
Closing Date and the Syndication Termination Date (other than any assignee that
is an affiliate of an initial Lender as of the date of such assignment) based on
allocations to be agreed among the Borrower and the MLAs at the time loans are
assigned to such Lender in connection with the general syndication, a mechanism
shall be included in the Credit Documentation to permit such Lenders (and any
assignee of such Lender's commitments or loans under the Incremental Facility)
to be grossed up for U.S. federal withholding taxes that are not related to a
change in law; provided that the aggregate amount of such additional gross-up
under this paragraph shall not exceed 2% of the aggregate amount of interest and
any other non-principal amounts payable under the Incremental Facility;
provided, further, that, in the case of an assignment of an interest in the
Incremental Facility from a Lender that joined the Incremental Facility in
connection with the general syndication of the Incremental Facility between the
Closing Date and the Syndication Termination Date (and any subsequent assignment
of such interest), no such assignee shall be entitled to any such additional
gross-up under this paragraph for U.S. federal withholding taxes in excess of
the U.S. federal withholding taxes to which such Lender’s assignor was subject
in respect of payments under the Incremental Facility as of the Syndication
Termination Date; provided, further, that, for the avoidance of doubt, no
assignee shall be entitled to any such additional gross-up for U.S. federal
withholding taxes in excess of the U.S. federal withholding taxes to which such
assignee is subject; provided, further, that, for the avoidance of doubt, this
paragraph shall not limit the amount of any gross-up that such assignee Lender
is entitled to for any withholding taxes that are applicable to changes in law.
The Borrower shall be entitled to withhold any withholding tax imposed on any
payment to any Lender holding a loan under the Incremental Facility, and such
Lender shall not be entitled to any gross-up for withholding taxes other than as
provided in this paragraph and the immediately preceding paragraph. Novelis’s
obligation to provide any gross-up for U.S. federal withholding taxes shall be
subject to the applicable lender providing U.S. federal tax forms customarily
required to be delivered by lenders pursuant to U.S. loan agreements, including
applicable Forms W-8 or W-9, which would reduce or eliminate U.S. federal
withholding tax, to the extent the applicable lender is legally entitled to
provide such forms. Novelis’s obligation to provide any gross- up for non-U.S.
withholding taxes shall be subject to the applicable lender providing non-U.S.
tax forms reasonably requested by Novelis which would reduce or eliminate
non-U.S. withholding tax, provided, however, that the submission of such
non-U.S. tax forms shall not be required if in the lender’s reasonable judgment
the completion, execution or submission of any such forms would subject such
lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such lender. In the event Novelis
is required to pay any withholding taxes with respect to interest and fees with
respect to term loans held by any Lender and such Lender does not receive a
gross up pursuant to the provisions described herein, Novelis will provide such
Lender with a certificate confirming the amount of such withholding taxes paid.
The borrower under the Incremental Facility shall be a United States person as
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, and shall
Page 6 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter063.jpg]
represent to the Lenders that interest and other payments under the Incremental
Facility documents are not subject to any non-U.S. withholding taxes. D. OTHER
TERMS Security: The same as the collateral under the Closing Date Existing Term
Loan Facility, with lien priorities the same as in the Intercreditor Agreement
(as defined below): (a) The Borrower and each of the Guarantors shall grant (or
reaffirm the Collateral Agent for the benefit of the Finance Parties and Hedging
Providers (as defined below) (collectively, the “Secured Parties”), valid and
perfected first priority (subject to customary exceptions consistent with the
Closing Date Existing Term Loan Facility and the Intercreditor Agreement) liens
and security interests in all of the following (the “First Priority Term
Collateral”): equipment and documents of title related thereto, owned real
estate and fixtures, intellectual property, general intangibles related to the
foregoing, records, supporting obligations, commercial tort claims or other
claims related primarily to the foregoing, equity interests in subsidiaries of
Holdings, indebtedness owed by any subsidiary of Holdings to the Borrower or any
Guarantor, the term loan net cash proceeds account, and all substitutions,
replacements, accessions, products and proceeds of any or all of the foregoing.
(b) The Borrower and each of the Guarantors shall grant the Collateral Agent for
the benefit of the Secured Parties, valid and perfected second priority (subject
to the ABL Facility and certain other customary exceptions substantially
consistent with the Closing Date Existing Term Loan Facility and the
Intercreditor Agreement) liens and security interests on all of the following:
cash, cash equivalents, bank accounts, accounts receivable, other receivables,
chattel paper, inventory, and rights, documents, general intangibles related to
the foregoing, insurance and instruments related to the foregoing and all
proceeds of the foregoing (the “Second Priority Term Collateral” and, together
with the First Priority Term Collateral, the “Collateral”). In addition to other
exceptions consistent with the Closing Date Existing Term Loan Facility,
Excluded Property (as defined in the Term Loan Amendment) will be excluded from
the Collateral. The Borrower may, from time to time, designate one or more
hedging agreements otherwise permitted to be incurred under the Term Loan
Facility as “Secured Obligations” thereunder and the hedging counterparties that
enter into such hedging agreements as “Secured Parties” for purposes of the Term
Loan Facility, notwithstanding that any such Hedging Provider is not a Lender or
an Affiliate of a Lender. Intercreditor The arrangements between the Loan
Parties, the Administrative Agent and the Agreement: Collateral Agent under the
Incremental Facility and Closing Date Existing Term Loan Facility, on behalf of
the Secured Parties, the administrative agent and the collateral agent under the
ABL Facility and, in the event any junior lien facility is entered into, the
administrative agent and collateral agent under any such junior lien facility,
will be subject to the Intercreditor Agreement, which will address the rights of
the Secured Parties under the Incremental Facility, the secured parties under
the Closing Date Existing Term Loan Facility, the secured parties under the ABL
Facility, and the secured parties under any such junior lien facility with
respect to the Collateral and related matters. The “Intercreditor Agreement”
shall mean that certain Intercreditor Agreement dated as of December 17, 2010
and as subsequently amended, by and among Page 7 of 20 1117182.04E-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter064.jpg]
(i) the Loan Parties party thereto, (ii) the Administrative Agent and the
Collateral Agent, (iii) the Revolving Credit Administrative Agent and the
Revolving Credit Collateral Agent (as defined therein, each pursuant to an
intercreditor joinder agreement dated as of May 13, 2013), and (iv) such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time. Conditions The conditions precedent to the
effectiveness of the Incremental Facility shall be Precedent to Signing
consistent with the conditions precedent to the effective date set forth in the
Date: Existing Term Loan Facility, as modified as set forth below, and shall be
limited to: (a) on or prior to February 28, 2019, the negotiation, execution and
delivery of the Term Loan Amendment and the modifications to the Existing Term
Loan Facility required in connection with the Incremental Facility in a form
reasonably satisfactory to the MLAs; (b) an Additional Secured Debt (as defined
in the Intercreditor Agreement) designation certificate in respect of the
Incremental Facility shall have been executed and delivered to the
Administrative Agent and the other parties to the Intercreditor Agreement; (c)
all “know your customer” requirements shall be completed; (d) the Administrative
Agent shall have received executed copies of (i) the Term Loan Amendment and all
documents and certificates executed and delivered in connection therewith, which
shall be in full force and effect and all conditions precedent to the
effectiveness of the amendments set forth therein shall have been satisfied, and
(ii) the loan documents in respect of the Short Term Loan (or any permitted
replacement financing therefor) that are required to be delivered on the
effective date of the Short Term Loan (or under the terms of the definitive
documentation for such permitted replacement financing) pursuant to the terms
thereof, which shall be in full force and effect and all conditions precedent to
the signing date set forth therein shall have been satisfied; (e) all fees
required to be paid by the Loan Parties on the effective date of the Incremental
Facility and, to the extent invoiced at least one business day prior to such
date, all reasonable and documented out-of-pocket expenses required to be
reimbursed by the Company to the Finance Parties and their representatives and
counsel in connection with the Transactions shall have been paid; (f)
satisfactory solvency certification; (g) all of the representations and
warranties in the Credit Documentation shall be true and correct as of the
Signing Date; (h) no default or event of default under the Term Loan Facility
shall have occurred and be continuing or would result from the effectiveness of
the Incremental Facility; (i) legal opinions from counsel to the Loan Parties in
each applicable jurisdiction (or, in the case of loan documents governed by, or
entities Page 8 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter065.jpg]
organized under, the laws of the United Arab Emirates or the Dubai International
Financial Centre, counsel to the Administrative Agent and the Collateral Agent),
documents and other instruments and certificates as are customary for
transactions of this type or as the MLAs may reasonably request, including,
without limitation, (i) customary evidence of authority from each Loan Party,
(ii) customary officer’s certificates from each Loan Party, (iii) certified
copies of organizational or constitutional documents for each Loan Party
together with a certified incumbency and specimen signature of each officer or
authorized signatory for each Loan Party and (iv) good standing certificates (to
the extent applicable) in the respective jurisdictions of organization of each
Loan Party, each in form and substance reasonably satisfactory to the MLAs; (j)
compliance with all material requirements of law, including Regulations T, U and
X of the Board of Governors of the Federal Reserve System of the United States;
(k) evidence that all approvals of governmental authorities and third parties
necessary to execute and deliver the documentation required to be delivered
hereunder on the Signing Date and to perform all obligations thereunder, in each
case shall have been obtained and shall be in full force and effect; (l) absence
of any governmental or judicial action, actual or threatened, that has or would
have, singly or in the aggregate, a reasonable likelihood of restraining,
preventing or imposing burdensome conditions on the transactions contemplated by
the Term Loan Facility; (m) receipt of a process agent appointment letter in
respect of the Loan Parties; and (n) since March 31, 2018 through the Signing
Date, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect (to be defined in a manner consistent with
the definition in the Closing Date Existing Term Loan Facility) on Holdings and
its subsidiaries. Conditions The conditions precedent to the obligation of each
Lender to advance loans Precedent to under the Incremental Facility shall be
consistent with the conditions precedent Drawdown: (other than the conditions
precedent to the effective date) and post-closing covenants (without regard to
the post-closing time periods described therein unless otherwise agreed by the
Lenders) set forth in the Closing Date Existing Term Loan Facility, as modified
as set forth below, and shall be limited to: (a) the Termination Date shall not
have occurred; (b) the Signing Date shall have occurred; (c) the Administrative
Agent shall have received a borrowing request in respect of the Incremental
Facility; (d) if the Short Term Loan is funded on the Closing Date, the
Administrative Agent shall have received certified copies of each definitive
agreement in respect of the Short Term Loan (or any permitted replacement
financing therefor) required to be delivered on the date that the loans are
funded Page 9 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter066.jpg]
under the Short Term Loan (or under the terms of the definitive documentation
for such permitted replacement financing) pursuant to the terms thereof, each of
which shall be in full force and effect and all conditions precedent to the
funding of the Short Term Loan shall have been satisfied (or will be satisfied
concurrently with the funding of the Incremental Facility); (e) all “know your
customer” requirements shall be completed; (f) all guarantees, including foreign
guarantees, security documents (and any amendments thereto), reaffirmation
agreements and other Credit Documentation shall be executed and delivered to the
Administrative Agent to the extent not provided on the Signing Date, each in
form and substance satisfactory to the MLAs; (g) an amendment to, or amendment
and restatement of, the ABL Facility shall have been executed and delivered, the
term of which shall, among other things, permit the Acquisition, the Short Term
Loan, and the Permitted Reorganization (as defined in the Closing Date Existing
Term Loan Facility) (to the extent that the ABL Facility has not been restated,
refinanced or otherwise replaced prior to such time) (the “ABL Amendment”) and
the Term Loan Amendment shall be in full force and effect and all conditions
precedent to the effectiveness of the amendments set forth in each of the
foregoing shall have been satisfied; provided that, to the extent that the ABL
Facility has been restated, refinanced or otherwise replaced to the extent not
prohibited by the Credit Documentation, such documents shall be in full force
and effect and all conditions precedent to the effectiveness of the terms
thereof shall have been satisfied, and such documents shall, among other things,
permit the Acquisition, the Short Term Loan, and the Permitted Reorganization;
(h) the Administrative Agent shall have received executed copies of the ABL
Amendment and all documents and certificates executed and delivered in
connection therewith (and, to the extent applicable, copies of all documents
that restate, refinance or otherwise replace the ABL Facility); (i) the
Administrative Agent shall have received the following financial statements and
forecasts: (i) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Novelis Group (x) as of and for the
three most recent fiscal years ended at least 90 days prior to the funding of
the Incremental Facility, audited by and accompanied by the unqualified opinion
of PricewaterhouseCoopers, and (y) as of and for each fiscal quarter ended after
the end of the most recently ended fiscal year for which financial statements
have been provided and at least 45 days prior to the funding date of the
Incremental Facility (which requirement may be satisfied by providing links to
such information on the website of the U.S. Securities and Exchange Commission,
so long as such information complies with the requirements of this clause (i));
(ii) the consolidated balance sheets and related statements of income, Page 10
of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter067.jpg]
stockholders’ equity and cash flows of the Target and its subsidiaries (x) as of
and for the three most recent fiscal years ended at least 90 days prior to the
funding of the Incremental Facility, audited by and accompanied by the
unqualified opinion of an independent certified public accounting firm of
nationally recognized standing, and (y) as of and for each fiscal quarter ended
after the end of the most recently ended fiscal year for which financial
statements have been provided and at least 45 days prior to the funding date of
the Incremental Facility (which requirement may be satisfied by providing links
to such information on the website of the U.S. Securities and Exchange
Commission, so long as such information complies with the requirements of this
clause (ii)); (iii) the forecasts of financial performance of the Novelis Group
and the Target covering the period commencing with the most recent fiscal
quarter ended at least 45 days prior to the funding date of the Incremental
Facility and ending on the date that is five years after such date, which
forecasts shall have been prepared in good faith by the Novelis Group and based
on assumptions believed by the Novelis Group to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material; and (iv) pro forma financial statements after
giving effect to the Acquisition as of and for the most recent fiscal year ended
at least 90 days prior to the funding date of the Incremental Facility, and as
of and for each fiscal quarter ended after the end of such fiscal year and at
least 45 days prior to the funding date of the Incremental Facility; (j) all
fees required to be paid by the Loan Parties on the date that the Incremental
Facility is funded and, to the extent invoiced at least one business day prior
to such date, all reasonable and documented out-of- pocket expenses required to
be reimbursed by the Company to the Finance Parties and their representatives
and counsel in connection with the Transactions shall have been paid; (k) the
Administrative Agent shall have received evidence reasonably satisfactory to it
that all loans and other accrued and outstanding obligations under the documents
in respect of the Target Indebtedness (other than indebtedness permitted under
the Closing Date Existing Term Loan Facility) have been repaid in full, all
commitments thereunder have been terminated, and all security interests in
connection therewith have been released, or, in the case of each of the
foregoing, will be repaid in full, terminated and released, as applicable,
substantially concurrently with the funding of the loans under the Incremental
Facility on the Closing Date after giving effect to the application of proceeds
thereof; (l) on the date that the Incremental Facility is funded, the
Acquisition shall be consummated substantially concurrently with the funding of
the Incremental Facility in all material respects in accordance with the terms
described in the Merger Agreement as in effect on July 26, 2018, without giving
effect to any amendments thereto or any consents or waivers that, in any such
case, are materially adverse to the Lenders in their Page 11 of 20
1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter068.jpg]
capacities as such, without the consent of the MLAs (it being understood that
(i) any modification, amendment, consent or waiver to the definition of
“Material Adverse Effect” in the Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Merger Agreement) shall be
deemed to be materially adverse to the Lenders and the Administrative Agent,
(ii) any decrease in the purchase price payable under the Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such decrease
does not exceed 10% of the consideration contemplated to be paid under the
Merger Agreement as of July 26, 2018 and (iii) any increase in the purchase
price contemplated to be paid under the Merger Agreement shall not be deemed to
be materially adverse to the Lenders, so long as such increase is funded by
additional common equity contributions to the Novelis Group). For the avoidance
of doubt, adjustments to working capital in accordance with the terms of the
Merger Agreement shall not constitute an increase or decrease in purchase price
for purposes of this paragraph; (m) immediately after giving effect to the
consummation of the Acquisition, the Target and its subsidiaries (other than
subsidiaries that would not be required to become guarantors pursuant to the
terms of the Closing Date Existing Term Loan Facility) will join the credit
agreement in respect of the Incremental Facility as guarantors (and in the case
of the Target, as Borrower) and shall execute and deliver (or cause to be
executed and delivered) all other Credit Documentation, certificates and
opinions consistent with the Credit Documentation, certificates and opinions
delivered by the Loan Parties (other than the Target and its subsidiaries) on or
prior to such date or as otherwise was required in connection with the original
closing of the Existing Term Loan Facility; (n) satisfactory solvency
certification; (o) subject to the proviso below, all of the representations and
warranties in the Credit Documentation shall be true and correct as of the
Closing Date; (p) subject to the proviso below, no default or event of default
under the Term Loan Facility shall have occurred and be continuing or would
result from the funding of the Incremental Facility; (q) legal opinions from
counsel to the Loan Parties in each applicable jurisdiction (or, in the case of
loan documents governed by, or entities organized under, the laws of the United
Arab Emirates or the Dubai International Financial Centre, counsel to the
Administrative Agent and the Collateral Agent), documents and other instruments
and certificates, including perfection certificates, as are customary for
transactions of this type or as the MLAs may reasonably request (including,
without limitation, (i) customary evidence of authority from each Loan Party,
(ii) customary officer’s certificates from each Loan Party, (iii) certified
copies of organizational or constitutional documents for each Loan Party
together with a certified incumbency and specimen signature of each Page 12 of
20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter069.jpg]
officer or authorized signatory for each Loan Party and (iv) good standing
certificates (to the extent applicable) in the respective jurisdictions of
organization of each Loan Party), each in form and substance reasonably
satisfactory to the MLAs; (r) after giving effect to the Transactions and the
other transactions contemplated hereby, the Novelis Group shall not have
outstanding any indebtedness or preferred stock other than Indebtedness
permitted by the Credit Documentation; (s) compliance with all material
requirements of law, including Regulations T, U and X of the Board of Governors
of the Federal Reserve System of the United States; (t) evidence that all
approvals of governmental authorities and third parties necessary to consummate
the transactions contemplated by the Incremental Facility have been obtained and
are in full force and effect; (u) absence of any governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the transactions contemplated by the Term Loan
Facility; (v) the Loan Parties shall have complied with the security and filing
requirements consistent with conditions precedent to funding and the
post-closing covenants (without regard to the post-closing time periods
described therein unless otherwise agreed by the Lenders) under the Closing Date
Existing Term Loan Facility; (w) receipt of tax withholding certificates
confirming FATCA compliance from the Lenders; (x) receipt of a process agent
appointment letter in respect of the Target and its subsidiaries that are
required to become Loan Parties; (y) no order, judgment or decree of any
governmental authority shall purport to restrain any Lender from funding the
Incremental Facility, and no injunction or restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by the Incremental Facility and the Closing Date Existing Term Loan
Facility or the making of loans thereunder; and (z) since March 31, 2018 through
the Closing Date, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect on Holdings and its subsidiaries, after
giving effect to the Acquisition. provided that, notwithstanding anything to the
contrary herein or in the Closing Date Existing Term Loan Facility, solely with
respect to the Target and its subsidiaries, the only representations the
accuracy of which shall be a condition precedent to the funding of the
Incremental Facility shall be (i) such of the representations made by the Target
in the Merger Agreement as are material to Page 13 of 20 1117182.04E-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter070.jpg]
the interests of the MLAs and the Lenders, but only to the extent that the
Company or its affiliates have the right (taking into account any applicable
cure periods) to terminate its or its affiliates’ obligations (or refuse to
consummate the Acquisition) under the Merger Agreement as a result of the
failure of such representations to be true and correct or to otherwise satisfy
the standard set forth in the Merger Agreement (the “Acquisition Agreement
Representations”) and (ii) the representations and warranties contained in the
Credit Documentation relating to organizational power and authority (solely as
to execution, delivery and performance of the applicable Credit Documentation);
the due authorization, execution, delivery and enforceability of the Credit
Documentation; the incurrence of the loans by the Borrower, the provision of the
guarantees by the Guarantors, and the granting of the security interests in the
Collateral not conflicting with the organizational documents of the applicable
person; solvency; and no violation of the Federal Reserve margin regulations,
anti-terrorism laws (including the Patriot Act), sanctions (including OFAC),
anti- money laundering laws and anti-corruption laws (including the Foreign
Corrupt Practices Act); the Investment Company Act; validity and perfection of
security interests; beneficial ownership. Voluntary The Incremental Facility may
be repaid, and the commitments under the Prepayments and Incremental Facility
may be reduced, in whole, or in part, at any time and from Commitment time to
time, in the Borrower’s sole discretion. Reductions: Any Voluntary Prepayment
shall be made with accrued interest on the amount prepaid and without premium or
penalty, except breakage costs if not made on the last day of an Interest
Period. The Credit Documentation will provide that the Borrower may offer from
time to time to purchase any loans outstanding under the Incremental Facility at
a discounted purchase price to be determined by the Borrower; provided that such
purchase shall be subject to conditions consistent with the Closing Date
Existing Term Loan Facility, including the following: (i) each such offer must
be made to all Lenders on a pro rata basis with respect to any class of loans
under the Incremental Facility on an individual tranche basis, (ii) each Lender
may elect to accept or reject such offer in its sole discretion, (iii) each
Lender must be provided a period of no less than ten Business Days to consider
such offer, and (iv) upon the purchase of such loans by the Borrower, such loans
shall be immediately cancelled. Mandatory In addition to the Scheduled
Amortization, mandatory prepayments consistent Prepayments: with those under the
Closing Date Existing Term Loan Facility, limited to: (a) 50% of Excess Cash
Flow (to be defined in a manner consistent with the definition in the Closing
Date Existing Term Loan Facility) in each fiscal year ; provided that if the
Senior Secured Net Leverage Ratio is equal to or less than 3.00 to 1.00, such
mandatory prepayment shall be reduced to 0% of Excess Cash Flow, and (b) other
mandatory prepayments in respect of (x) asset sales and casualty and
condemnation proceeds ((i) subject to baskets, exceptions and reinvestment
rights over a 365 day period, which reinvestment period may be extended by an
additional 365 days if a binding commitment for reinvestment has been entered
Page 14 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter071.jpg]
into during such initial 365 day period, (ii) with certain exceptions to be
determined for non-wholly owned subsidiaries, and (iii) other than proceeds of
asset sales/casualty events/condemnations of (1) Unrestricted Subsidiaries, and
(2) non-Canadian or non-U.S. subsidiaries to the extent that a repatriation of
proceeds (A) is restricted or prohibited by applicable law or (B) would result
in a materially adverse tax consequence for the Loan Parties or such subsidiary;
provided that at such time that such restriction, prohibition or consequence no
longer applies, such proceeds will be applied as otherwise required, and the
other Loan Parties will use their commercially reasonable efforts to overcome
such restriction, prohibition or consequence) and (y) proceeds of additional
debt (other than debt (i) permitted under the Term Loan Facility and (ii)
incurred by Unrestricted Subsidiaries). Mandatory prepayments shall be applied
ratably to each class of loans under the Closing Date Existing Term Loan
Facility and the Incremental Facility to the next eight quarterly amortization
payments of the loans in direct order of maturity, with the balance applied pro
rata to the remaining amortization payments. The Credit Documentation shall
permit mandatory prepayments with the proceeds of Specified Divestitures to be
applied pro rata to loans under the Term Loan Facility and loans under the Short
Term Loan. “Specified Divestitures” means the sale, transfer or other
disposition of assets of the Target, any of its subsidiaries, Holdings, or any
of its subsidiaries required in connection with obtaining regulatory (including
antitrust) approval for the Acquisition, whether or not such sale, transfer or
other disposition occurs prior to or after the consummation of the Acquisition.
The Credit Documentation will provide that each Lender may decline all or any
portion of any mandatory prepayment allocable to it. Any such declined amounts
may be retained by the Borrower and used for any purpose not prohibited by the
Credit Documentation. Representations and Consistent with those under the
Closing Date Existing Term Loan Facility, limited Warranties: to the following:
organizational existence and good standing; powers; authorization;
enforceability; no conflict with organizational documents, law or material
contractual obligations; applicable governmental approvals and consents;
accuracy and completeness of historical financial statements; pro forma
financial statements and forecasts; absence of a material adverse effect;
ownership of properties; intellectual property; equity interests and
subsidiaries; litigation; compliance with laws and agreements; federal reserve
regulations; Investment Company Act; use of proceeds; taxes; no material
misstatements; labor matters; solvency; employee benefit plans; environmental
matters; insurance; security documents; material indebtedness documents;
anti-terrorism law, sanctions, anti-money laundering law and anti-corruption
law; location of material inventory and equipment; senior notes; material
indebtedness; centre of main interests and establishments; holding and dormant
companies; excluded collateral subsidiaries; status as non-EEA financial
institutions; Federal Power Act and Interstate Commerce Act; beneficial
ownership. Affirmative Consistent with those under the Closing Date Existing
Term Loan Facility, limited Covenants: to the following: delivery of financial
statements, reports, compliance certificates, etc.; notices of defaults,
litigation, other adverse events, etc.; maintenance of existence; continuation
of businesses and maintenance of properties; compliance Page 15 of 20
1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter072.jpg]
with law and procedures designed to ensure compliance with anti-corruption laws;
maintenance of insurance; payment of taxes; employee benefits; maintaining
records; access to properties and inspections; annual meetings; use of proceeds;
compliance with environmental laws; environmental reports; additional
collateral; additional guarantors; security interests; further assurances;
information regarding collateral; affirmative covenants with respect to leases;
post-closing covenants; and designation of subsidiaries. Negative Covenants:
Consistent with those under the Closing Date Existing Term Loan Facility,
limited to the following: limitations on indebtedness; limitations on liens;
limitations on sale and leaseback transactions; limitations on investments,
loans and advances; limitations on mergers, amalgamations and consolidations;
limitations on asset sales; limitations on cash pooling arrangements;
limitations on dividends; limitations on transactions with affiliates; most
favored nation in respect of third lien credit agreements; limitations on
prepayments of other indebtedness; limitations on modifications of
organizational documents and other documents; limitations on certain
restrictions on restricted subsidiaries; limitations on issuance of disqualified
capital stock; limitations on changes to the business; limitations on accounting
changes; limitations on changes in fiscal year; limitations on using the
proceeds of loans to purchase margin stock; no further negative pledge;
limitations on actions in violation of anti-terrorism laws, anti- money
laundering laws; and limitations on transactions with embargoed persons and
sanctions. Page 16 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter073.jpg]
Financial Covenant: Consistent with the financial covenant under the Closing
Date Existing Term Loan Facility, limited to a maximum consolidated Senior
Secured Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Parent then last ended (in each case taken as one
accounting period), of no greater than 3.50 to 1.00. For purposes of determining
compliance with the Senior Secured Net Leverage Ratio for any such period, the
net cash proceeds of any capital contribution by Sponsor or its affiliates to
Holdings or the issuance of Qualified Capital Stock (to be defined in a manner
consistent with the Closing Date Existing Term Loan Facility) by Holdings to
Sponsor or its affiliates (which proceeds are immediately contributed to the
Parent) after the end of the last quarter in such period and on or prior to the
day that is 10 days after the day on which financial statements are required to
be delivered for such quarter will, at the request of the Borrower, be added to
the amount of Consolidated EBITDA (to be defined in a manner consistent with the
Closing Date Existing Term Loan Facility) for the purpose of determining
compliance with financial covenants at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be a period of at least
two quarters in which no Specified Equity Contribution is made, (b) there shall
be no more than an aggregate of four Specified Equity Contributions, (c) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Borrower to be in compliance with the financial covenant
and (d) all Specified Equity Contributions shall be disregarded for purposes of
determining any available baskets or thresholds and shall not result in any
adjustment to any amounts or calculations other than the amount of Consolidated
EBITDA described above. Unrestricted Subject to limitations on loans, advances,
guarantees and other investments in or Subsidiaries: transactions with,
unrestricted subsidiaries, the Parent will be permitted to designate any
existing or subsequently acquired or organized subsidiary as an “Unrestricted
Subsidiary” (so long as (i) immediately before and after such designation, no
default or event of default has occurred and is continuing, (ii) the Parent is
in pro forma compliance with the Financial Covenant, and (iii) the consolidated
interest coverage ratio for the most recently ended four fiscal quarters for
which financial statements have been delivered would have been at least 2.00 to
1.00, determined on a pro forma basis) and subsequently re- designate any such
unrestricted subsidiary as a restricted subsidiary. Unrestricted Subsidiaries
will not be subject to the representation and warranty, affirmative or negative
covenant or event of default provisions of the Term Loan Facility and the
assets, results of operations and indebtedness of Unrestricted Subsidiaries will
not be taken into account for purposes of determining compliance with the
financial covenants contained in the Term Loan Facility. Once an unrestricted
subsidiary is re-designated as a restricted subsidiary, it may not be
re-designated as an unrestricted subsidiary. The fair market value of an
unrestricted subsidiary on the date of its designation will constitute an
investment as of such date that will be required to be permitted under the Term
Loan Facility; provided that the aggregate fair market value of all subsidiaries
so designated may not exceed US$500,000,000. Page 17 of 20 1117182.04E-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter074.jpg]
IFRS Reporting: The Parent shall be permitted to convert to IFRS financial
reporting; provided that if and to the extent the Parent converts to IFRS (i)
such conversion shall be treated as a change in GAAP, (ii) at the time of such
conversion, the Parent shall deliver to the Administrative Agent a schedule
reconciling the differences between GAAP and IFRS with respect to such financial
statements covering the four fiscal quarter period prior to such conversion,
(iii) promptly following the Parent’s notice to the Administrative Agent to the
effect that it is converting to IFRS reporting, the Parent, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the credit
agreement to reset the financial definitions to reflect the same economic terms
as are in effect prior to such conversion and (iv) until the amendment referred
to in clause (iii) above is effective, compliance with financial covenants shall
continue to be determined in accordance with GAAP and, upon request of the
Administrative Agent, the Parent shall provide reasonably detailed backup for
the financial covenant calculations. Events of Default: Consistent with those in
the Closing Date Existing Term Loan Facility, as modified as set forth below,
limited to the following: nonpayment of principal when due; nonpayment of
interest, fees and other amounts when due; incorrectness of representations and
warranties in any material respect when made or deemed made; violation of
covenants; cross default and cross acceleration to material indebtedness
(provided, in the case of the ABL Facility, breach of the financial maintenance
covenant contained therein shall be subject to cross acceleration, and not cross
default); bankruptcy, insolvency proceedings, etc.; inability to pay debts,
etc.; material unsatisfied judgments; ERISA events; actual or asserted
invalidity of security interests or loan documents; change of control (including
if Parent ceases to be the beneficial owner and the direct or indirect owner of
100% of the equity interests of the Borrower); invalidity of the Intercreditor
Agreement; and prohibition or restraint on the conduct of the business that
could reasonably be expected to result in a material adverse effect.
Assignments: During the period following the Closing Date until the earlier to
occur of (i) a date to be mutually agreed, and (ii) the date that is 90 days
after the Closing Date (such earlier date, the “Syndication Termination Date”),
loans under the Incremental Facility may be assigned to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets, in a minimum amount equal to
US$1,000,000 or such lesser amount held by the assigning lender. During other
periods, assignments of Loans may be made to banks or financial institutions or
to a trust, fund or other entity which is regularly engaged in or established
for the purpose of making, purchasing or investing in loans, securities or other
financial assets, in a minimum amount equal to US$1,000,000 or such lesser
amount held by the assigning lender, with the consent of the Borrower, not to be
unreasonably withheld; provided that no such consent will be required if (i) an
event of default has occurred and is continuing or (ii) the assignment is to a
Lender, an affiliate of a Lender or an Approved Fund (as defined in the Closing
Date Existing Term Loan Facility); provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object by
written notice to the Administrative Page 18 of 20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter075.jpg]
Agent within five business days after receiving notice thereof. Following the
occurrence of the Syndication Termination Date, an assignment fee in the amount
of US$3,500 will be charged with respect to each assignment unless waived by the
Administrative Agent in its sole discretion. Each Lender will also have the
right, without consent of the Borrower or the Administrative Agent, to assign as
security all or part of its rights under the Incremental Facility to any Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations under the Credit Documentation or substitute
any such pledgee or assignee for such Lender as a party to the Credit
Documentation. Assignments to Disqualified Institutions (as defined below) shall
not be permitted. “Disqualified Institution” shall mean, on any date, (a) any
Sanctioned Person (to be defined in a manner consistent with the Closing Date
Existing Term Loan Facility) and (b) any other person that is a direct
competitor of the Parent (other than a person described in clause (a) or (b) of
the definition of Known Affiliate (as defined below) or a Known Affiliate of a
competitor, which person has been designated by the Parent as a “Disqualified
Institution” by written notice to the Administrative Agent from time to time
after the 90th day following the original closing date under the Closing Date
Existing Term Loan Facility; provided that “Disqualified Institutions” shall
exclude any person that the Parent has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time. “Known Affiliate” of any person shall mean, as to such
person, known affiliates readily identifiable by name, but excluding any
affiliate (a) that is a bona fide debt fund or investment vehicle that is
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and with respect to which the Disqualified Institution does not, directly
or indirectly, possess the power to direct or cause the direction of the
investment policies of such entity or (b) that is a banking or lending
institution engaged in the business of making loans. Waivers and Substantially
similar to the waivers and amendments section of the Closing Date Amendments:
Existing Term Loan Facility, including requirements for the approval of Lenders
holding more than 50% of the aggregate amount of the loans and commitments under
the Closing Date Existing Term Loan Facility (“Required Lenders”) (with certain
amendments and waivers also requiring class votes), except that the consent of
each directly affected Lender shall also be required with respect to items
consistent with the Closing Date Existing Term Loan Facility, including, among
other things, (a) increases in the commitment of such Lender, (b) reductions of
principal, interest or fees payable to such Lender and (c) extensions of final
maturity or scheduled amortization of the loans or commitments of such Lender,
and the consent of all Lenders shall be required with respect to items
consistent with the Closing Date Existing Term Loan Facility, including, among
other things, releases of all or substantially all of the subsidiary guarantors
from their Guarantees, or all or a substantial portion of the Page 19 of 20
1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter076.jpg]
Collateral. Voting rights of defaulting lenders will be limited in a customary
manner. Replacement of Same as under the Closing Date Existing Term Loan
Facility, including the ability Lenders: of the Borrower to replace
“non-consenting Lenders” and “defaulting lenders”. Indemnification: The Borrower
will indemnify and hold harmless the Administrative Agent, the MLAs, each Lender
and their respective affiliates and their partners, directors, officers,
employees, agents and advisors from and against all losses, claims, damages,
liabilities and expenses arising out of or relating to the Incremental Facility,
any other aspect of the transactions contemplated hereby, and the Borrower’s use
of the proceeds of any loans made under the Incremental Facility, including, but
not limited to, reasonable attorneys’ fees and settlement costs. This
indemnification shall survive and continue for the benefit of all such persons
or entities. Expenses: The Borrower will pay all reasonable costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of all Credit Documentation, including, without limitation, the legal
fees of one primary counsel (plus local counsel in each applicable jurisdiction)
to the Administrative Agent and the MLAs. The Borrower will also pay the
expenses of the Administrative Agent and each Lender in connection with the
enforcement of any of the Credit Documentation (provided that such expenses
shall include the costs of one primary counsel to the Administrative Agent and
one primary counsel to all other Lenders, collectively, plus, in each case,
applicable local counsel). E. ADDITIONAL TERMS Governing law: The laws of the
State of New York; provided that certain guaranty and security documents will be
governed by the laws of the jurisdiction applicable to the relevant guarantor,
pledgor of collateral or collateral. COUNSEL TO THE Skadden, Arps, Slate,
Meagher & Flom LLP. ADMINISTRATIVE AGENT AND MANDATED LEAD ARRANGERS: Page 20 of
20 1117182.04E-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter077.jpg]
  Amendment Term Sheet      Amendment  Agreement  Description 
Company Explanation  Section(s)  1.  Permit Steps  Various  
The definition of Permitted Reorganization will be 
Novelis is contemplating a global  Required to 
amended to permit any Reorganization Actions (as 
reorganization to increase efficiencies.   Effect Global 
defined below) subject to the conditions set forth    Reorganization 
below. The Borrowers under the Term Loan Facility 
The reorganization may include making the 
will not be changed (except as currently contemplated 
corporate head of the Novelis global group 
where Novelis Acquisitions LLC will merge with and 
an English company rather than a Canadian 
into the Target in connection with the Acquisition).  
company, as is the case today. If an English   
holding company is inserted, each Novelis 
“Reorganization Actions” shall mean any or all of the 
operating company will be held directly or  following: 
indirectly by the new English holding   
company.  Regardless of whether an English 
(i) the creation by AV Minerals of a direct wholly‐
holding company is inserted, certain 
owned Subsidiary organized under the laws of England 
subsidiaries may be moved below a Swiss  and Wales (“UK Holdco”); 
entity. To address concerns regarding   
defenses against upstream guarantees and 
(ii) the sale, distribution, contribution or other transfer 
pledges of security by Swiss entities, any 
of a minority equity interest (not to exceed 12.5% of 
operating subsidiaries held below a Swiss 
the total equity interests plus one additional share) in 
company must have a shell company 
Novelis Aluminum Holdings Unlimited to AV Minerals 
organized outside of Switzerland between 
which may be in exchange for an intercompany note 
the Swiss company and the operating 
(which would be in the form required of all  subsidiary.  
intercompany notes and subject to a subordination   
agreement in favor of the collateral agent, and would 
Unlike the definition of Permitted  be pledged by a loan party); 
Reorganization in the existing term loan   
credit agreement, the term loan credit 
(iii) the contribution, sale or other transfer of the 
agreement will no longer permit term loan 
equity interests in AV Metals from AV Minerals to UK 
obligations to be transferred from Novelis  Holdco; 
Inc. to any other Novelis entities. Note that   
any incremental term loans for the Aleris 
(iv) the amalgamation of AV Metals with Novelis Inc.; 
acquisition will be borrowed by Novelis   
Acquisitions LLC (which will merge with and 
(v) the merger of Novelis AG and Novelis Switzerland 
into the Target in connection with the    39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter078.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s)  SA;  
Acquisition).      (vi) the sale, distribution or other transfer of a portion 
As Novelis performs more analysis and 
(currently expected to be 50%, but this percentage is 
consider the reorganization actions further, 
subject to change and could be any percentage 
it may decide not to do one or more of these 
between 0 and 100%) of the equity interests in Novelis  actions. 
Holdings Inc. to UK Holdco which may be in exchange   
for an intercompany note (which would be in the form 
required of all intercompany notes and subject to a 
subordination agreement in favor of the collateral 
agent, and would be pledged by a loan party);   
(vii) the sale, contribution or other transfer of 100% of 
the equity interests in Novelis Holdings Inc. to Novelis 
AG, Novelis Switzerland or the survivor of the Novelis 
AG/Novelis Switzerland merger; and   
(viii) the sale, distribution, contribution or other 
transfer of 100% of the equity interests owned by any 
Loan Party in any direct or indirect subsidiary of the 
Designated Company (such subsidiary, the 
“Transferred Loan Party”) to Novelis AG, Novelis 
Switzerland or the survivor of the Novelis AG/Novelis 
Switzerland merger which may be in exchange for an 
intercompany note (which would be in the form 
required of all intercompany notes and subject to a 
subordination agreement in favor of the collateral 
agent, and would be pledged by a loan party);   
provided that (A) each of the actions described in 
clauses (ii), (iii), (vi), (vii) and (viii)(in the case of 
clauses (vii) and (viii), solely to the extent UK Holdco is 
the Designated Company) shall be conditioned on 
each of AV Minerals and UK Holdco becoming  2       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter079.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
Guarantors and pledging their assets on terms 
consistent with the terms of the Loan Documents, 
including, but not limited to, the requirements set 
forth in clause (l) of the definition of Permitted 
Reorganization (collectively, the “Joinder 
Requirements”); (B) the actions described in clause 
(vii) shall be conditioned on either (x) Novelis Holdings 
Inc. not owning, on and after the date of such action, 
any assets other than the equity interests in its direct 
subsidiaries and other limited assets (such as bank 
accounts and intangible assets (other than intellectual 
property; provided that customary inbound licenses of 
intellectual property necessary to operate the 
business shall be permitted)) to be agreed or (y) the 
formation of a new subsidiary (“New U.S. Holdings”) 
organized under the laws of any state of the United 
States or the District of Columbia that is directly 
wholly owned by Novelis AG (or the survivor of the 
merger of Novelis AG and Novelis Switzerland SA) (the 
“Surviving Swiss Subsidiary”), and that directly and 
wholly owns Novelis Holdings Inc.; provided that this 
clause (y) shall be further conditioned on New U.S. 
Holdings complying with the Joinder Requirements; 
provided, further, that New U.S. Holdings shall not be 
permitted to own, on and after the date of such 
action, any assets other than the equity interests in 
Novelis Holdings Inc. and other limited assets (such as 
bank accounts and intangible assets (other than 
intellectual property; provided that customary 
inbound licenses of intellectual property necessary to 
operate the business shall be permitted)) to be 
agreed; (C) each sale, distribution or other transfer 
described in clause (viii) shall be conditioned on either 
the creation of a newly formed Unrestricted Grantor  3       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter080.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
or the existence of an existing Unrestricted Grantor, in 
each case that has complied with the Joinder 
Requirements, which Person shall be directly wholly 
owned by the Surviving Swiss Subsidiary, and that shall 
directly wholly own the Transferred Loan Party so sold, 
distributed or transferred pursuant to such 
transaction; provided that such Unrestricted Grantor 
shall not be permitted to own, on and after the date of 
such action, any assets other than the equity interests 
in such Transferred Loan Party and other limited 
assets (such as bank accounts and intangible assets 
(other than intellectual property; provided that 
customary inbound licenses of intellectual property 
necessary to operate the business shall be permitted)) 
to be agreed; (D) each of the actions described in 
clauses (ii)‐(viii) shall be conditioned on such action 
not reducing or impairing the value or benefit of any 
guarantee, any foreign guarantee, or the Collateral; 
provided that (1) the re‐starting of any fraudulent 
conveyance, fraudulent transfer, preference or 
hardening period with respect to any guarantee, 
foreign guarantee or lien under applicable 
requirements of law shall not, in itself, constitute a 
reduction or impairment for purposes of this clause 
(D) and (2) any limitations under Swiss law with 
respect to the enforcement of any share pledge with 
respect to the equity interests directly held by the 
Surviving Swiss Subsidiary  following any sale, 
distribution or other transfer described under clause 
(vii) or (viii) shall not, in itself, constitute a reduction or 
impairment for purposes of this clause (D) and (E) 
receipt of favorable legal opinions from counsel to the 
Novelis Group covering, among other things, creation 
or continued validity and perfection of the guarantees,  4       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter081.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
the foreign guarantees, and the Collateral after giving 
effect to such actions.   
For the avoidance of doubt, except as provided above,  
the actions described in clauses (iv), (v), (vii) and (viii) 
are not conditioned on the occurrence of any of the 
actions described in clauses (i), (ii), (iii) or (vi).     
The order of the actions described above may be 
changed as long as the specific condition for any 
action set forth herein are satisfied.    2.  Approve  Definition of 
Clause (b) of the definition of Permitted 
Given the simplification of the proposed  Proposed  Permitted 
Reorganization shall be deleted.  reorganization due to removal of the ability 
Global  Reorganization    to change borrowers, Novelis believes 60 
Reorganization  days' advance notice of the start of the  as the 
reorganization is no longer necessary.   Permitted    Reorganization 
Clause (d) of the definition of Permitted 
The existing credit agreement requires all  without 
Reorganization shall be amended to permit the 
reorganization steps to be completed in five  timing/notice 
reorganization steps to occur over a period of one year 
days or such longer period consented by the  steps required 
from the date on which UK Holdco becomes the direct 
administrative agent. However, Novelis  in current 
holder of the equity interests in AV Metals; provided 
expects that the reorganization may be  definition 
that all guaranty, pledge, perfection, and other 
completed in stages and therefore will likely 
documentation and filing requirements that would  take longer to complete.  
otherwise be required to be completed by the end of 
the Permitted Reorganization (as defined on the date 
hereof) shall be required to be completed upon the 
consummation of each step described in item 1 above.  3.  Brazil  Definition of 
Exclude the pledge of equipment at any single location 
Recording of Brazilian equipment pledges is  Equipment  Excluded 
in Brazil where the aggregate value of equipment is 
expensive, with separate recordings  Pledges   Property 
equal to or less than $5 million (which is consistent 
required for each location where equipment 
with what is excluded under the Revolving Credit 
is held in connection with any acquisition of  5       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter082.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
Agreement).  equipment or amendment to the credit   
agreement. Accordingly, Novelis would like 
Novelis is in the process of expanding its plant located 
to reduce recording costs by excluding 
in Pinda Brazil, which is expected to be completed in 
equipment at any location valued at 
two to three years. If the aggregate value of 
$5 million or less, which is an exclusion the 
equipment located at such plant that is not pledged to 
ABL lenders have already granted.  The value 
secure the term loan obligations is less than $100 
of equipment excluded under this provision 
million, then Novelis shall not be required to pledge 
on closing of the amendment is 
such equipment until the earlier of completion of such 
approximately US$2.4 million. 
expansion project and the date two years from the    amendment effective date. 
In addition, Novelis is undergoing an    
expansion of its Pinda plant and proposes to 
delay the pledge of equipment located at 
Pinda as described in the column to the left 
in order to avoid the substantial costs of  multiple recordings as equipment is 
purchased.    4.  Treatment of  Definition of 
Include the following as Non‐consolidated Affiliates: 
Novelis has a number of joint ventures,  Ulsan JV  Non‐
1. The Ulsan JV Subsidiary, to the extent it is not 
including the Ulsan JV formed in 2017.  The  Subsidiary  consolidated 
consolidated; and  credit agreements permit Novelis to include  EBITDA when 
Affiliate  2. any other non‐consolidated Affiliates created or 
its proportionate share of earnings from all  not   
acquired by the Novelis Group in the future, where 
existing JVs other than Ulsan in the  Consolidated  Various 
Novelis owns at least 50% of the Equity Interests of 
calculation of Consolidated EBITDA prior to  definitions and  such Affiliate. 
the distribution of such earnings to Novelis  Section 1.04   
to the extent such earnings are not 
In addition, certain definitions and provisions in the 
restricted from being distributed by legal or 
credit agreement will clarify that, if under GAAP 
contractual restrictions.  In addition to 
Novelis is required to consolidate the Ulsan JV with 
treating Ulsan the same as the existing JVs, 
the Novelis Group, then the proportionate interest 
Novelis is proposing to apply the same 
that the JV counterparty owns in the Ulsan JV and 
treatment to any non‐consolidated JV 
liabilities of the Ulsan JV to the JV counterparty will be 
created in the future as long as Novelis owns 
backed out for purposes of Novelis’s financial 
at least 50% of the equity interests in such 
definitions and financial statements.  JV.  6       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter083.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s)    5. 
Permitted  Definition of  Amend the definition of Permitted Customer Account 
Novelis's ABL credit agreement currently  Customer  Permitted 
Financing as follows:  permits Novelis Loan Parties in the ABL  Account 
Customer    borrowing base jurisdictions to factor  Financing  Account 
1. Increase the number of Account Debtors whose 
receivables owing from up to 7 customers  Financing 
Accounts are at any time subject to a Permitted 
(while treating affiliated customers as a 
Customer Account Financing from five to seven and to 
single customer). The existing term loan 
provide that all Affiliates of an Account Debtor shall be 
includes a more restrictive formulation from 
deemed to be a single Account Debtor for purposes of 
a prior version of the ABL credit agreement. 
such definition. This change would match the 
In addition, Novelis proposes that any 
definition in the Revolving Credit Agreement. 
further changes to this definition in the ABL   
credit agreement also apply to the term loan 
2. Permit amendments to such definition under the 
credit agreement subject to the conditions 
Revolving Credit Agreement to automatically apply to 
described under “Description” as Novelis 
Term Loan Facility without further consent from the 
believes term loan lenders should be 
Term Loan Facility lenders so long as the Parent or the 
indifferent as to whether Novelis factors a 
Borrower delivers a certificate to the Administrative 
customer's receivables or finances them 
Agent within 2 Business Days after the date any such 
under the ABL by including them in the ABL 
amendment to the Revolving Credit Agreement  borrowing base. 
becomes effective, certifying that such amendment 
(which shall be included as an attachment to such 
certificate) complies with the terms of this item 2, and 
such amendments (a) do not expand the scope of the 
Collateral permitted to be released beyond Accounts 
and related assets that customarily secure Account 
factoring arrangements (it being understood that 
factoring additional Accounts of additional Account 
Debtors shall not constitute an expansion of the 
scope), (b) shall relate solely to the factoring of 
Accounts of customers of the Loan Parties and the 
creation of liens on related assets that customarily 
secure Account factoring arrangements, and (c) shall 
not otherwise adversely affect the Secured Parties or  7       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter084.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
contravene the terms of the Intercreditor Agreement.    6.  Clarify  Various 
Revise the credit agreement and security agreements 
The credit agreement already permits  Treatment of 
to clarify that segregated bank accounts used to 
Novelis to create segregated bank accounts  Bank Accounts 
accept payments with respect to factored accounts 
to accept payments for factored accounts  used for 
receivable will not be pledged to the collateral agent 
receivable and to pledge those bank  Factoring 
or subject to control agreements in favor of the 
accounts to the purchasers of the factored  Collateral Agent. 
receivables, but does not contain  corresponding carve‐outs from the 
provisions requiring Novelis to pledge those 
bank accounts to the collateral agent. This is 
a conforming change to other existing  provisions intended to permit Novelis to 
pledge bank accounts into which factored 
receivables are paid to the factoring banks.    7.  Exclude up to  2.10(e)   
Novelis is required to use unreinvested  $50 million in   
casualty proceeds to prepay the term loans.  net cash 
Novelis is proposing a de minimis $50 million  proceeds of 
per year carve‐out to minimize  Casualty  administrative burden to match the 
Events in any  equivalent carve‐out for asset sale proceeds.  fiscal year 
from the  mandatory  prepayment  requirement  8.  LIBOR  Various 
The Existing Term Loan Agreement will be amended to 
LIBOR is expected to be phased out in the  Successor 
prohibit the Administrative Agent and the Lenders 
next few years, and a replacement rate has   
from requiring the payment of an additional fee or to 
not yet been commonly accepted in US and 
increase the Applicable Margin under the Term Loan 
international loan markets. When a 
Facility as a condition precedent to the effectiveness 
replacement rate has become commonly 
of any amendment to the Term Loan Facility that 
accepted in such market, Novelis will  8       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter085.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
solely permits the applicable Borrower to elect an 
approach the term loan lenders to approve 
interest rate (the “Successor Rate”) other than the 
replacing LIBOR with such rate. The lenders 
Eurodollar Rate or the Fallback Rate in anticipation or 
will have the right to approve any such 
as a result of the Eurodollar Rate ceasing to be quoted 
commonly accepted replacement rate in 
or published by any source, if the Successor Rate is 
accordance with the credit agreement's 
substantially the same as the successor rate generally 
normal amendment consent provisions but 
charged by banks and other financial institutions in the 
will not have the right to condition such 
international and U.S.  loan markets in replacement of 
consent on payment of a fee or re‐pricing of 
LIBOR; provided that if, in connection with the  the term loans. 
implementation of any such successor rate, banks and 
other financial institutions in the international and U.S. 
loan markets require the payment of an additional fee 
or fees, or that the interest rate margin applicable to 
such successor rate be increased to account for a 
difference between the previously available Eurodollar 
Rate and such successor rate, then any such increase 
in the Applicable Margin or additional fee under the 
Term Loan Facility attributable to such difference shall 
not be prohibited by this provision.    9.  Permit the  6.01   
The Aleris China subsidiary currently has  Surviving   
certain debt that will be retained post‐ Target 
closing of the acquisition. Novelis proposes  Indebtedness 
to specifically permit such debt under the  (as defined in 
credit agreement. The aggregate  the  outstanding principal amount of the 
Commitment  Surviving Target Indebtedness is  Letter) 
approximately US$226 million (which  includes revolving commitments so the 
actual balance of outstanding loans may be 
less).  Certain lenders have asked about the 
impact of the Surviving Target Indebtedness 
on Novelis’s Senior Secured Net Leverage  Ratio (SSNLR).  SSNLR was 0.74x as of 
9       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter086.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
6/30/2018.  Pro forma for the proposed 
$775M incremental term loan and $226M of 
Surviving Target Indebtedness, SSNLR would 
be 1.53x.  Note that this pro forma estimate  
does not include any adjustment for Aleris  EBITDA and is a conservative number 
provided for illustration purpose‐ SSNLR 
would be lower once adjusted for Aleris  EBITDA.    10.  Modify the  6.02(r)   
Most baskets in the credit agreement are  permitted lien 
grower baskets, meaning they are  basket for liens 
formulated as the greater of a fixed amount  on assets 
and a percentage of Novelis's Consolidated  acquired in a 
Net Tangible Assets, which makes the  permitted 
baskets grow automatically as Novelis  acquisition to 
grows. Novelis believes this basket should  permit liens on 
also be a grower basket, consistent with the  assets securing  others. 
the Surviving  Target  Indebtedness,  and to modify  the $200  million basket 
to be the  greater of (x)  $200 million  and (y) 4% of  Consolidated 
Net Tangible  Assets  10       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter087.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s)  11. 
Permit  Various,  “Permitted Short Term Indebtedness” to be defined as 
The existing credit agreement does not  Permitted  including 6.01, 
the Indebtedness incurred by Novelis Acquisitions 
permit the proposed Short Term Loan  Short Term  but excluding 
(and, immediately after giving effect to the merger of 
Facility so Novelis is proposing a permission  Indebtedness  6.02 
Novelis Acquisitions with and into Aleris in connection  to allow the facility. 
with the Aleris Acquisition, Aleris) in connection with   
the Aleris Acquisition, and all Contingent Obligations 
of the other Loan Parties in respect thereof; provided 
that (i) the net cash proceeds of such Indebtedness 
shall be used solely to finance a portion of the Aleris 
Acquisition, to repay existing Indebtedness of Aleris 
and its Subsidiaries, and to pay fees, costs and 
expenses incurred in connection with the Aleris 
Acquisition, such Indebtedness, and incremental term 
loans incurred under the Term Loan Credit Agreement, 
(ii) such Indebtedness is not guaranteed by any 
Persons other than the Loan Parties, (iii) no Default 
shall exist immediately prior to or after giving effect to 
such incurrence, (iv) such Indebtedness (including 
related guarantees) is not secured, (v) the aggregate 
principal amount of such Indebtedness does not 
exceed $1,500,000,000, (vi) the terms of such 
Indebtedness do not provide for any scheduled 
amortization payments, and (vii) the other terms and 
conditions of such Indebtedness (excluding pricing, 
premiums, maturity, and mandatory prepayments 
related to payments with the proceeds of 
Indebtedness, capital contributions or from sale of 
Equity Interests) are no more favorable to the lenders 
providing such Indebtedness than the terms and 
conditions under the Term Loan Credit Agreement and 
the other Loan Documents (without regard to the 
collateral‐related provisions of such agreements); 
provided, further, that the terms of such Indebtedness 
shall not prohibit Holdings or any of its Restricted  11       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter088.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
Subsidiaries from (x) granting any Liens to secure the 
Secured Obligations, (y) making any loans, payments, 
distributions or contributions, or any Asset Sales to the 
Borrower to the extent that such transactions would 
be permitted under the Term Loan Credit Agreement, 
or (z) paying all or any portion of the Secured 
Obligations at any time and from time to time.  12.  Permit  6.11   
The Short Term Loan Facility will mature  Repayment of   
prior to the term loans and is expected to be  indebtedness 
repaid well in advance of the Short Term  under the 
Loan Facility's stated maturity. Novelis  Short Term 
proposes to include an express permission in  Loan Facility  
the term loan credit agreement to ensure  so long as no 
that the repayment or prepayment of the  default or 
Short Term Loan Facility is permitted.    event of  default exists  immediately 
before and  immediately  after giving  effect to such  payment.  13. 
Increase ABL  Definition of 
The fixed dollar amount in the definition of Maximum 
Novelis proposes to raise the cap on the size  Debt Cap  Maximum 
Revolving Credit Facility Amount will be increased 
of its ABL credit agreement to facilitate a  Revolving 
from $1,750,000,000 to $2,250,000,000. 
larger revolving credit agreement for the  Credit Facility 
larger, post‐acquisition company.  Amount    14.  Permit existing 
Definition of  The definition of Secured Hedge Provider will be 
Novelis is permitted to terminate existing  Target hedge  Secured Hedge 
amended to allow existing Target hedge  Aleris ISDAs and replace them with new 
counterparties  Provider;  counterparties that are party to an Aleris ISDA (as 
ISDAs that would be secured on a silent, pari  to be secured  various 
defined below) to be secured pursuant to the terms of 
passu basis with the term loans in the same  under the  (including 
the Term Loan Facility; provided that (i) the Target and 
manner as existing Novelis hedges. Novelis  12       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter089.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s)  Term Loan 
potentially  such hedge counterparty shall deliver a joinder 
proposes a technical amendment to permit  Facility  changes to 
agreement and otherwise comply with the 
the designation of existing Aleris ISDAs to  German 
requirements of the credit agreement applicable to 
avoid the burden of terminating and  security 
Secured Hedge Providers within 90 days after the 
replacing them with new agreements.  agreements). 
Closing Date, and in any case prior to obtaining the 
benefit of such security, and (ii) any cash collateral 
posted to such hedge counterparty to secure 
obligations in respect of such Aleris ISDA shall have 
been released on or prior to the effective date of such  joinder agreement.   
15.  Permit Cash  6.02  1) Novelis will use reasonable efforts to novate trades 
Aleris currently has some hedges under  Collateral for 
under ISDAs with the Target and its subsidiaries that 
master agreements which require Aleris to  existing Target 
are secured (each, an “Aleris ISDA”) to ISDAs with 
post cash collateral in certain circumstances.   hedge 
members of the Novelis Group (which don’t have a 
The credit agreements will permit such cash  counterparties 
margin requirement) promptly after the Closing Date; 
collateral for 180 days after closing of the  as provided 
provided that no trades may be outstanding under any 
acquisition subject to the specified  herein 
Aleris ISDA on or after the date that is 180 days after  conditions. 
the Closing Date.    2) Within 30 days after the Closing Date, the Novelis 
Group (including the Target and its subsidiaries) will 
stop placing any new trades on Aleris ISDAs that 
require cash margin to be posted.   
3) Target and its subsidiaries that are a party to any 
Aleris ISDA will be allowed to post cash collateral 
under such Aleris ISDA (subject to compliance with the 
agreements in 1 and 2 above).    4) Promptly upon the termination, novation or 
cancellation of each trade under an Aleris ISDA for 
which cash collateral has been posted, such cash 
collateral shall be returned to the applicable member  13       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter090.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
of the Novelis Group, and such cash collateral shall be 
subject to the pledge requirements under the Loan 
Documents (except to the extent that such cash is 
otherwise applied to settle or net out amounts owing 
under such Aleris ISDA at the time of such termination, 
novation or cancellation).    16.  Permit  2.10(c) 
“Specified Divestitures” shall mean the sale, transfer 
Novelis's acquisition of Aleris requires  mandatory 
or other disposition of assets of the Target, any of its 
various regulatory approvals, including anti‐ prepayments 
subsidiaries, Holdings, or any of its subsidiaries 
trust approvals. Such approvals may be  with the 
required in connection with obtaining regulatory 
conditioned on the sale of a portion of either  proceeds of 
(including antitrust) approval for the Acquisition, 
party's business, either before or after the  Specified 
whether or not such sale, transfer or other disposition 
acquisition closing. To the extent any such  Divestitures to 
occurs prior to or after the consummation of the 
sale occurs and the proceeds are applied to  be applied pro  Acquisition. 
prepay debt, Novelis would like the  rata to loans   
prepayment to apply pro rata to the term  under the   
loans and the Short Term Loan Facility.  Term Loan  Facility and the 
Short Term  Loan Facility.  17.  Add new $290  6.04   
After closing of the Aleris acquisition, Novelis  million basket   
expects to make investments in its Chinese  for investment   
plants to optimize their production  in Chinese 
capabilities and realize stated synergies.  subsidiaries 
Because these investments can be foreseen  (Novelis or 
at this time, we are seeking a specific  Aleris entities). 
permission for these investments in non‐ Loan Parties.    18.  Increase the 
6.04(r)(i) and  Increase the following baskets from $75 million to 
Novelis proposes raising certain investment  amount of two  (v), and 6.08(g) 
$125 million if the Aleris acquisition closes: 
and dividend baskets to reflect the growing  investment    size of the company. 
14       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter091.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
baskets and  1. $75 million yearly investment basket available as  one dividend 
long as the pro forma Senior Secured Net Leverage  basket from 
Ratio does not exceed 3.50 to 1.00 (Section 6.04(i)).  $75 million to   
$125 million.  2. shared $75 million investment basket available as 
long as the pro forma Senior Secured Net Leverage 
Ratio does not exceed 3.50 to 1.00 (Section 6.04(v), 
shared with the basket in item 3 below). The 
difference between this basket and the basket in item 
1 above is that this basket is available for the term of 
the credit agreement, while the basket in item 1 above  refreshes yearly.   
3. shared $75 million dividend basket available as long 
as no default is continuing and the pro forma Senior 
Secured Net Leverage Ratio does not exceed 3.50 to 
1.00 (Section 6.08(g), shared with the basket in item 2  above).  19. 
Authorize  5.11, various  The credit documents will be amended to provide that 
Novelis would like the flexibility to have the  changes to the 
(i) to the extent creation of a security interest in a 
acquired entities become Loan Parties upon  security 
specific asset requires that such asset be described 
closing of the acquisition with a short period  documents to 
with specificity in the applicable security document or 
of time post‐closing to sort out perfection  permit the 
filing (including, for example, a list of specific items of 
details that involve third parties, such as  delay of 
inventory with identification numbers, or descriptions 
control agreements, or additional  perfection 
of commercial tort claims), the creation of the agent’s 
cooperation from the target, such as  steps other 
security interest in such assets, to the extent acquired 
commercial tort claims.  than filing of 
in a Permitted Acquisition, and (ii) the perfection of  financing 
the agent’s security interest in assets acquired in a  statements 
Permitted Acquisition, in the case of clauses (i) and (ii)  and delivery of 
will be required within 60 days of the closing of such  share 
Permitted Acquisition (or such later date agreed by  certificates 
the Administrative Agent); provided that (a) the  (such as 
perfection of a security interest in Collateral with  control 
respect to which a lien may be perfected by (x) the  15       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter092.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
agreements)  filing of financing statements under the Uniform  until 60 days 
Commercial Code (“UCC”) or equivalent filing system  after the 
in a non‐US jurisdiction, or (y) filing short form security  closing of an 
agreements or other filings with the applicable  acquisition, 
intellectual property filing office in the applicable  including the 
jurisdiction, in the case of clauses (x) and (y), shall be  Aleris 
required to occur substantially concurrently with any  acquisition. 
acquired entity becoming a Loan Party and (b) each 
Loan Party shall use its commercially reasonable 
efforts to deliver stock certificates (together with stock 
powers or equivalent instruments of transfer) 
representing certificated equity interests required to 
be pledged under the security documents as soon as 
practicable upon closing of such permitted acquisition, 
and in any case within such 60 day period (or such 
later date agreed by the Administrative Agent).  20.  Permit  5.11(c) 
Novelis Loan parties are required to provide a 
The Administrative Agent has the ability to  Administrative 
mortgage with respect owned real property with a fair 
extend the deadline for other collateral and  Agent 
market value of at least US$10 million within 60 days 
guaranty requirements, and Novelis would  extension of 
of the acquisition of such property.  Novelis proposes 
like to make the mortgage provisions  60 day period 
to give the Administrative Agent authorization to 
conform to the provisions regarding other  to sign a  extend such deadline. 
assets.  Mortgages sometimes can take  mortgage over 
longer than 60 days to put in place due to  newly acquired 
local legal requirements.  real property  21.  Permit  6.04, 6.06, 
Permissions will be added to allow Permitted Aleris 
After the Aleris acquisition is closed, Novelis  transfers of  6,15, various 
Foreign Subsidiary Transfers (as defined below). 
would like the ability to transfer the equity  Aleris’s foreign    
interests in Aleris Corporation’s direct and  subsidiaries to 
“Permitted Aleris Foreign Subsidiary Transfer” shall 
indirect subsidiaries organized outside of the  the  mean: 
United States to more efficient places in  appropriate  (a) 
the sale, Distribution, contribution or other  Novelis’s corporate structure.  
place in  transfer of the Equity Interests in any Subsidiary of  Novelis’s 
Aleris organized in a jurisdiction outside of the United  corporate 
States of America (each, a “Transferred Aleris Foreign  16       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter093.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s)  structure 
Subsidiary”) (x) to any Loan Party (and any 
substantially concurrent interim sale, Distribution, 
contribution or other transfer to a Loan Party to effect 
such sale, Distribution, contribution or transfer) or (y) 
in the case of Equity Interests in an entity that would 
not be required to become a Loan Party pursuant to 
the terms hereof after giving effect to such transfer, to 
any Restricted Subsidiary of Holdings organized in the 
same jurisdiction of the issuer of such Equity Interests 
(it being agreed, for this purpose, that Hong Kong and 
the Peoples Republic of China are the same 
jurisdiction so long as an entity organized under the 
laws of Hong Kong would not be a Subsidiary of an 
entity organized under the laws of the Peoples 
Republic of China after giving effect to such transfer) 
(and any substantially concurrent interim sale, 
Distribution, contribution or other transfer to a 
Company to effect such sale, Distribution, contribution  or transfer); and  (b) 
if applicable in connection with any of the 
transactions described in clause (a) above, as 
consideration for such sale, Distribution, contribution 
or other transfer, the issuance of one or more 
Intercompany Notes to the Company that sold, 
Distributed, contributed or otherwise transferred such  Equity Interests; 
provided that:  (i)  any such sale, Distribution, contribution or 
other transfer occurs within one year of the Aleris 
Acquisition Closing Date (or such later date agreed by 
the Administrative Agent); provided that any 
Intercompany Note issued in connection therewith 
shall be issued substantially concurrently with the 
consummation of such sale, Distribution, contribution  17       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter094.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
or other transfer;  (ii)  any such Equity Interests transferred to a Loan 
Party are, subject to the terms of the Intercreditor 
Agreement, pledged in favor of the Collateral Agent to 
secure the Secured Obligations and, to the extent 
certificated, the certificates representing such Equity 
Interests are delivered to the Collateral Agent, 
together with undated stock powers or other 
appropriate instruments of transfer executed and 
delivered in blank by a duly authorized officer of such 
Loan Party, no later than the date that is 10 Business 
Days after the date of such sale, Distribution, 
contribution or other transfer (or such later date 
agreed by the Administrative Agent);  (iii)  any such Intercompany Notes:  (1) 
received by a Loan Party are, subject to the 
terms of the Intercreditor Agreement, pledged in favor 
of the Collateral Agent to secure the Secured 
Obligations and such Intercompany Notes are 
delivered to the Collateral Agent, together with an 
allonge or other instrument of transfer executed and 
delivered in blank by a duly authorized officer of such 
Loan Party, no later than the date that is 10 Business 
Days after the date after the transaction to which such 
Intercompany Note relates is consummated (or such 
later date agreed by the Administrative Agent; and  (2) 
received by a Company that is not a Loan Party 
are subordinated to the Secured Obligations on terms 
reasonably satisfactory to the Administrative Agent 
and (other than in the case of an Intercompany Note 
issued by another Company that is not a Loan Party), 
on a Pro Forma Basis after giving effect to and at the 
time of the issuance of such Intercompany Note, the 
Consolidated Interest Coverage Ratio shall be greater  18       39091-2032
26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter095.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
than 2.0 to 1.0; and  (iv)  any sale, Distribution, contribution or other 
transfer of a Transferred Aleris Foreign Subsidiary to a 
Restricted Grantor (other than a Transferred Aleris 
Foreign Subsidiary transferred to a Restricted Grantor 
organized in the same jurisdiction as the Transferred 
Aleris Foreign Subsidiary) shall be conditioned on 
either the creation of a newly formed Unrestricted 
Grantor or the existence of an existing Unrestricted 
Grantor, in each case that (A) is directly 100% owned 
by such Restricted Grantor and that directly owns 
100% of such Transferred Aleris Foreign Subsidiary 
after giving effect to such transaction, (B) has 
complied with the Joinder Requirements and (C) shall 
not be permitted to own, on and after the date of such 
action, any assets other than the Permitted Holding  Company Assets.  22. 
Legal Opinions  Section 3(d) of 
The conditions precedent to the effectiveness of the 
Legal opinions in each jurisdiction will  Conditions  Amendment 
amendment include the delivery of the following legal 
include a no impairment opinion customary  Precedent to  opinions. 
in the applicable jurisdiction (generally  the   
formulated either as an opinion that (x) the  Effectiveness 
Opinions of Counsel.  The Administrative Agent shall 
existing security continues to secure the  of the 
have received, on behalf of itself, the other Agents, 
credit agreement as amended by the  Amendment 
and the Lenders, (i) a favorable written opinion of 
amendment or (y) that the amendment does 
Torys LLP, special counsel for the Loan Parties and (ii) a 
not impair the existing security). 
favorable written opinion of local and foreign counsel 
of the Loan Parties in jurisdictions to be specified by 
the Administrative Agent (or, in the case of Loan 
Documents governed by the laws of the United Arab 
Emirates or the Dubai International Financial Centre, 
foreign counsel of the Agents), in each case (A) dated 
the Amendment Effective Date, (B) addressed to the 
Agents and the Lenders and (C) covering such matters 
relating to the Amendment and the other Loan  19       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter096.jpg]
  Amendment  Agreement  Description  Company Explanation  Section(s) 
Documents as the Administrative Agent or the Lenders  shall reasonably request. 
  20       39091-2032 26280776.5



--------------------------------------------------------------------------------



 
[exh101commitmentletter097.jpg]
EXHIBIT E- FORM OF SOLVENCY CERTIFICATE1 [Date] The undersigned, the [Insert
title]2 of [the Designated Company][Parent], hereby certifies on behalf of the
Loan Parties and for the benefit of the Lenders and the Administrative Agent
that: 1. This Certificate is provided pursuant to Section [___] of, and in
connection with the consummation of the transactions contemplated by, the
[Insert description of the applicable credit agreement]. 2. At the time of and
immediately after the consummation of the Transactions to occur on the [Signing
Date][Closing Date], (a) the fair value of the assets of the Designated Company
and of the Loan Parties (on a consolidated basis with their Subsidiaries) will
exceed their debts and liabilities, subordinated, contingent, prospective or
otherwise; (b) the present fair saleable value of the property of the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) the Designated Company and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the [Effective Date][Closing Date]; and (e) the Designated Company and
the Loan Parties (on a consolidated basis with their Subsidiaries) are not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any Loan Party is organized or incorporated
(as applicable), or otherwise unable to pay their debts as they fall due.
[Signature Page Follows] 1 To be delivered on the Signing Date and on the
Closing Date of each Credit Facility. 2 To be provided by the Chief Financial
Officer or the Treasurer. 1117033.01A-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[exh101commitmentletter098.jpg]
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above. [The Company/Holdings] By:________________________ Name:
Title: [Solvency Certificate] 1117033.01A-CHISR02A - MSW



--------------------------------------------------------------------------------



 